Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 30, 2010

 

AMONG

 

AMERIPRISE FINANCIAL, INC.,
as Borrower,

 

THE LENDERS LISTED HEREIN,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
HSBC BANK USA, NATIONAL ASSOCIATION,

and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC
and

BANC OF AMERICA SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Certain Defined Terms.

1

1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

22

1.3

Other Definitional Provisions and Rules of Construction.

23

 

 

 

SECTION 2.

AMOUNTS AND TERMS OF LOANS

23

 

 

 

2.1

Loans; Making of Loans; the Register; Optional Notes; Bid Loans.

23

2.2

Interest on the Loans.

32

2.3

Fees.

35

2.4

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments.

36

2.5

Use of Proceeds.

39

2.6

Special Provisions Governing Loans based on the Eurodollar Rate.

39

2.7

Increased Costs; Taxes; Capital Adequacy.

42

2.8

Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate.

48

2.9

Replacement of a Lender.

48

2.10

Increase in Commitments.

49

2.11

Conversion to Term Loan.

50

2.12

Defaulting Lenders.

51

 

 

 

SECTION 3.

LETTERS OF CREDIT

53

 

 

 

3.1

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.

53

3.2

Letter of Credit Fees.

55

3.3

Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

56

3.4

Obligations Absolute.

59

3.5

Nature of Issuing Lenders’ Duties.

60

3.6

Applicability of UCP and ISP.

60

 

 

 

SECTION 4.

CONDITIONS TO LOANS AND LETTERS OF CREDIT

60

 

 

 

4.1

Conditions to Closing.

61

4.2

Conditions to Effective Date; All Loans.

62

4.3

Conditions to Letters of Credit.

63

 

 

 

SECTION 5.

COMPANY’S REPRESENTATIONS AND WARRANTIES

64

 

 

 

5.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

64

 

i

--------------------------------------------------------------------------------


 

5.2

Authorization of Borrowing, etc.

64

5.3

Financial Condition.

65

5.4

No Material Adverse Change.

65

5.5

Title to Properties; Liens.

65

5.6

Litigation; Adverse Facts.

66

5.7

Payment of Taxes.

66

5.8

Governmental Regulation.

66

5.9

Securities Activities.

66

5.10

Employee Benefit Plans.

66

5.11

Environmental Protection.

67

5.12

Solvency.

67

5.13

Disclosure.

67

5.14

Foreign Assets Control Regulations, etc

67

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

68

 

 

 

6.1

Financial Statements and Other Reports.

68

6.2

Existence, etc.

71

6.3

Payment of Taxes and Claims.

71

6.4

Maintenance of Properties; Insurance.

71

6.5

Inspection Rights.

72

6.6

Compliance with Laws, etc.

72

 

 

 

SECTION 7.

NEGATIVE COVENANTS

72

 

 

 

7.1

Liens and Related Matters.

72

7.2

Acquisitions.

74

7.3

Restricted Junior Payments.

75

7.4

Financial Covenants.

75

7.5

Restriction on Fundamental Changes; Asset Sales.

75

7.6

Transactions with Affiliates.

75

7.7

Conduct of Business.

76

 

 

 

SECTION 8.

EVENTS OF DEFAULT

76

 

 

 

8.1

Failure to Make Payments When Due.

76

8.2

Default in Other Agreements.

76

8.3

Breach of Certain Covenants.

77

8.4

Breach of Warranty.

77

8.5

Other Defaults Under Loan Documents.

77

8.6

Involuntary Bankruptcy; Appointment of Receiver, etc.

77

8.7

Voluntary Bankruptcy; Appointment of Receiver, etc.

78

8.8

Judgments and Attachments.

78

8.9

Dissolution.

78

8.10

Employee Benefit Plans.

78

8.11

Change in Control.

78

8.12

Licensing.

79

 

ii

--------------------------------------------------------------------------------


 

8.13

Certain Proceedings.

79

8.14

Invalidity of Loan Documents; Repudiation of Obligations.

79

 

 

 

SECTION 9.

ADMINISTRATIVE AGENT

80

 

 

 

9.1

Appointment.

80

9.2

Powers and Duties; General Immunity.

80

9.3

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

82

9.4

Right to Indemnity.

82

9.5

Resignation of Agents; Successor Administrative Agent and Swing Line Lender.

83

9.6

Duties of Other Agents.

83

9.7

Administrative Agent May File Proofs of Claim.

84

 

 

 

SECTION 10.

MISCELLANEOUS

84

 

 

 

10.1

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit.

84

10.2

Expenses.

87

10.3

Indemnity.

88

10.4

Set-Off.

89

10.5

Ratable Sharing.

89

10.6

Amendments and Waivers.

90

10.7

Independence of Covenants.

91

10.8

Notices; Effectiveness of Signatures; Posting on Electronic Delivery Systems.

91

10.9

Survival of Representations, Warranties and Agreements.

93

10.10

Failure or Indulgence Not Waiver; Remedies Cumulative.

94

10.11

Marshalling; Payments Set Aside.

94

10.12

Severability.

94

10.13

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.

94

10.14

Applicable Law.

95

10.15

Construction of Agreement; Nature of Relationship.

95

10.16

Consent to Jurisdiction and Service of Process.

95

10.17

Waiver of Jury Trial.

96

10.18

Confidentiality.

96

10.19

Counterparts; Effectiveness.

97

10.20

USA Patriot Act.

97

10.21

Entire Agreement.

98

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

FORM OF NOTICE OF REVOLVING BORROWING

 

 

IA

FORM OF BID REQUEST

 

 

IB

FORM OF COMPETITIVE BID

 

 

II

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

III

FORM OF REQUEST FOR ISSUANCE

 

 

IV

FORM OF REVOLVING NOTE

 

 

V

FORM OF SWING LINE NOTE

 

 

VI

FORM OF COMPLIANCE CERTIFICATE

 

 

VII

FORM OF ASSIGNMENT AGREEMENT

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.1

SIGNIFICANT SUBSIDIARIES

 

 

1.2

EXISTING LETTERS OF CREDIT

 

 

2.1

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

 

5.6

LITIGATION

 

 

7.1

CERTAIN EXISTING LIENS

 

 

10.8

NOTICE ADDRESSES

 

v

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL, INC.

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of September 30, 2010 and entered into by and
among AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), THE
FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually
referred to herein as a “Lender” and collectively as “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent for Lenders
(in such capacity, “Administrative Agent”), and BANK OF AMERICA, N.A., as
syndication agent for Lenders (in such capacity, “Syndication Agent”), and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, HSBC BANK USA, NATIONAL ASSOCIATION and
JPMORGAN CHASE BANK, N.A., as co-documentation agents for Lenders (in such
capacity, “Co-Documentation Agents”).

 

R E C I T A L S

 

WHEREAS, Lenders, at the request of Company, have agreed to extend certain
credit facilities to Company, the proceeds of which will be used to provide
financing for working capital and other general corporate purposes of Company
and its Subsidiaries:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders and Administrative Agent agree
as follows:

 

Section 1.                                          DEFINITIONS

 

1.1                               Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one percent.

 

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
by reference to an Absolute Rate.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

--------------------------------------------------------------------------------


 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise; provided, however, that the term “Affiliate” shall
specifically exclude the Agents and each Lender.

 

“Agents” means Administrative Agent, the Syndication Agent and the
Co-Documentation Agents named in the introduction to this Agreement.

 

“Agreement” means this Credit Agreement.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

 

“Applicable Margin” means, from time to time, the following rate per annum based
upon the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Rating
S&P/Moody’s

 

Eurodollar
Margin

 

Base Rate
Margin

 

Facility
Fee

 

Pricing Level I

 

> A+ /A1

 

0.92

%

0

%

0.08

%

Pricing Level II

 

A / A2

 

1.15

%

0.15

%

0.10

%

Pricing Level III

 

A- / A3

 

1.35

%

0.35

%

0.15

%

Pricing Level IV

 

BBB+/ Baa1

 

1.80

%

0.80

%

0.20

%

Pricing Level V

 

< BBB+ / Baa1

 

1.95

%

0.95

%

0.30

%

 

Initially, the Applicable Margin shall be Pricing Level II.  Thereafter, each
change in the Applicable Margin resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.  If, at any time, Company has no Debt Rating from
S&P or Moody’s, the Applicable Margin shall be Pricing Level V.  Notwithstanding
the foregoing, from

 

2

--------------------------------------------------------------------------------


 

and after the Term Loan Conversion Date, each of the Eurodollar Margin and the
Base Rate Margin shall be increased by 0.25% per annum.

 

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Asset Sale” means the sale by Company or any of its Subsidiaries to any Person
other than Company or any of its wholly-owned Subsidiaries of (i) any of the
stock of any of Company’s Subsidiaries, (ii) substantially all of the assets of
any division or line of business of Company or any of its Subsidiaries, or
(iii) any other assets (whether tangible or intangible) of Company or any of its
Subsidiaries (other than (a) sales, assignments, transfers or dispositions of
accounts in the ordinary course of business for purposes of collection and
(b) sales, assignments, transfers or dispositions of investment assets by
Insurance Subsidiaries in the ordinary course of business).

 

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit VII annexed hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, as of any date of determination, the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate for such
day plus 1.50% and (c) the One Month LIBOR Rate for such day (determined on a
daily basis as set forth in the definition of “Eurodollar Rate”) plus 1.50%.  As
used in this definition, “One Month LIBOR Rate” means the Eurodollar Rate with a
term equivalent to one month commencing on such date of determination.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Revolving Loans in accordance with the definition
of Applicable Margin.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

 

“Bid Loan” has the meaning specified in subsection 2.1A(iii).

 

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to Company.

 

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit IA.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means (i) except as set forth in clause (ii) below, any day
excluding Saturday, Sunday and any day which is a legal holiday under the laws
of the State of California, the State of New York or the State of Minnesota or
is a day on which banking institutions located in such state are authorized or
required by law or other governmental action to close, and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, any day that is a Business Day
described in clause (i) above and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means the capital stock of or other equity interests in a
Person.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Collateralization” means providing Cash collateral for outstanding Letters
of Credit (pursuant to documentation reasonably satisfactory to Administrative
Agent, including provisions that specify that all fees and usage charges set
forth in this Agreement will continue to accrue while such Letters of Credit are
outstanding) to be held by Administrative Agent for the benefit of those Lenders
with a Revolving Loan Commitment in an amount equal to 105% of the stated amount
of such Letters of Credit.

 

“Change in Control” means any of the following:

 

(a)                                  the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), but excluding any employee benefit plan of such Person or
its Subsidiaries, of 20% or more of the outstanding shares of voting stock of
Company;

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors of Company cease to be
composed of individuals (i) who were members of the board of directors on the
first day of such period, (ii) whose election or nomination to the board of
directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
the board of directors or (iii) whose election or nomination to the board of
directors was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
the board of directors; or

 

(c)                                  any Person or two or more Persons acting in
concert will have acquired by contract or otherwise, or will have entered into a
contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Company, or control
over the equity securities of Company entitled to vote for members of the board
of directors or equivalent governing body of Company on a fully-diluted basis
(and taking into account all such

 

4

--------------------------------------------------------------------------------


 

securities that such Person or group has the right to acquire pursuant to any
option right) representing 20% or more of the combined voting power of such
securities.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other Government
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority; provided,
that the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith shall be
deemed to have gone into effect and been adopted after the date of this
Agreement.

 

“Closing Date” means the date on which the conditions precedent set forth in
subsection 4.1 have been satisfied.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A.

 

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit IB, duly completed and signed by a
Lender.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated August 2010 relating to the credit facilities evidenced by this
Agreement.

 

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Debt as of such day  to (ii) Consolidated
Total Capitalization as of such day.

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated shareholders’ equity of Company and its Subsidiaries determined on
a consolidated basis as of such date in accordance with GAAP before equity of
non-controlling interests, but excluding appropriate retained earnings of
Variable Interest Entities and the unrealized gain or loss relating to ASC 320.

 

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (a) Consolidated Net Worth and (b) Consolidated Total Debt.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
(excluding (A) debt securities which are not recourse to Company or any of its
Subsidiaries and which are issued by Variable Interest Entities,  (B) repurchase
agreements, (C) obligations owing to any

 

5

--------------------------------------------------------------------------------


 

Federal Home Loan Bank, (D) obligations owing to any Federal Reserve Bank
secured by pledges of mortgage-backed securities, and (E) derivatives
transactions entered into in the ordinary course of business for the purpose of
asset and liability management), determined on a consolidated basis in
accordance with GAAP.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof or
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings. 
Contingent Obligations shall include (a) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (c) any liability of such Person for the obligation
of another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (1) or (2) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level V being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one Pricing Level lower than the higher Debt Rating shall
apply.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in Letters of Credit or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
such amount is the subject of a good faith dispute, (c) has notified Company,

 

6

--------------------------------------------------------------------------------


 

Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply or has failed to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits or is obligated to extend credit, or (d) has been
adjudicated as, or determined by any Government Authority having regulatory
authority over such Lender or its assets to be insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment (unless, in the case of any Lender referred to in
this clause (d), Company, Administrative Agent, Issuing Bank and Swingline
Lender shall be satisfied that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder); provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any ownership interest in such Lender
or parent company thereof or the exercise of control over a Lender or a parent
company thereof by a Government Authority or instrumentality thereof.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Effective Date” means the date on which the conditions precedent set forth in
subsections 4.1 and 4.2A have been satisfied.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender or any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an institutional “accredited investor”
(as defined in Regulation D under the Securities Act) that extends credit or
buys loans as one of its businesses, including insurance companies and mutual
funds; provided that neither Company nor any Affiliate of Company shall be an
Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA, which is or was maintained or contributed to by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection

 

7

--------------------------------------------------------------------------------


 

with any Hazardous Materials or any actual or alleged Hazardous Materials
Activity, or (iii) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Company or any of its Subsidiaries or
any of its properties.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 or 430 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(g) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in material liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Company, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the

 

8

--------------------------------------------------------------------------------


 

application of Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of
its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there would be any liability therefor, or the receipt
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the assertion of a
claim (other than routine claims for benefits) against any Employee Benefit Plan
other than a Multiemployer Plan or the assets thereof, or against Company, any
of its Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan that would reasonably be expected to result in a
material liability to Company or any of its Subsidiaries; (ix) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code
where such failure would reasonably be expected to result in a Material Adverse
Effect; or (x) the imposition of a Lien pursuant to Section 430(k) or the
providing of security under Section 436(f) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.  With respect to a
Multiemployer Plan or a Pension Plan not maintained or contributed to by Company
or its Subsidiaries, except for the purposes of subsection 8.10 hereof, an event
described above shall not be an ERISA Event unless it is reasonably likely to
result in material liability to Company or any of its Subsidiaries.

 

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Base Rate
to be added to or subtracted from the Eurodollar Base Rate, which margin shall
be expressed in multiples of 1/100th of one percent.

 

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Base Rate.

 

“Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded upwards, as necessary, to the nearest
1/16th of one percent) obtained by dividing (a) the rate per annum determined by
Administrative Agent at approximately 11:00 A.M., London time, on the date that
is two Business Days prior to the beginning of such Interest Period by reference
to the British Bankers’ Association “Interest Settlement Rates” for deposits in
Dollars (as set forth by any service (including Bloomberg, Reuters and Thomson
Financial) selected by Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) in an amount approximately equal to the principal
amount to which such Interest Period applies (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period (provided
that, if an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, then “Eurodollar Rate” shall be the interest rate
per annum determined by Administrative Agent (or, in the case of a Bid Loan, the
applicable Bid Loan Lender) to be the average of the rates per annum at which
deposits in Dollars in an amount approximately equal to the principal amount to
which such Interest Period applies (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period are offered for
such Interest Period by Wells Fargo (or, in the case of a Bid Loan, the
applicable Bid Loan

 

9

--------------------------------------------------------------------------------


 

Lender) to major banks in the London interbank offered market in London, England
at approximately 11:00 A.M., London time, on the date that is two Business Days
prior to the beginning of such Interest Period) by (b) one minus the Reserve
Percentage in effect on such date.  Each determination by Administrative Agent
(or, in the case of a Bid Loan, the applicable Bid Loan Lender) pursuant to this
definition shall be conclusive absent manifest error.

 

“Eurodollar Rate Loan” means a Eurodollar Rate Revolving Loan or a Eurodollar
Margin Bid Loan.

 

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Revolving Loans in
accordance with the definition of Applicable Margin.

 

“Eurodollar Rate Revolving Loan” means a Revolving Loan bearing interest at a
rate determined by reference to the Eurodollar Rate as provided in subsection
2.2A.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
Company hereunder (i) taxes that are imposed on the overall net income (however
denominated) and franchise taxes imposed in lieu thereof (a) by the United
States, (b) by any other Government Authority under the laws of which such
Lender is organized or has its principal office or maintains its applicable
lending office, or (c) by any Government Authority solely as a result of a
present or former connection between such recipient and the jurisdiction of such
Government Authority (other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, any of the Loan Documents), (ii) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which Company is located, (iii) taxes imposed under FATCA, and
(iv) in the case of a Foreign Lender (other than an assignee pursuant to a
request of Company under subsection 2.9), any withholding tax that (x) is
imposed on amounts payable to such Foreign Lender at the time it becomes a party
hereto (or designates a new lending office), (y) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with its obligations under subsection 2.7B(iv), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Company with respect to such withholding tax pursuant to subsection
2.7B, or (z) is required to be deducted under applicable law from any payment
hereunder on the basis of the information provided by such Foreign Lender
pursuant to clause (d) of subsection 2.7B(iv) (other than as a result of a
Change in Law).

 

“Extension Request” is defined in subsection 2.11.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue

 

10

--------------------------------------------------------------------------------


 

Procedure, Notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from Taxes under
such provisions).

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.  For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Usage other than Letter of Credit Usage as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralization or other credit support acceptable to the
Issuing Lender shall have been provided in accordance with the terms hereof and
(b) with respect to Swing Line Lender, such Defaulting Lender’s Pro Rata Share
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders, repaid
by Company or for which Cash Collateralization or other credit support
acceptable to Swing Line Lender shall have been provided in accordance with the
terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 201 Third Street, 11th Floor, San Francisco,
California 94103 or (ii) such other office of Administrative Agent and Swing
Line Lender as may from time to time hereafter be designated as such in a
written notice delivered by Administrative Agent and Swing Line Lender to
Company and each Lender.

 

“Funding Date” means the date of funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board

 

11

--------------------------------------------------------------------------------


 

or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession, in each case as the same are
applicable to the circumstances as of the date of determination.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any facility of Company or any of its
Subsidiaries or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

“Indebtedness”, as applied to any Person, means (i) indebtedness created, issued
or incurred for borrowed money (whether by loan or the issuance and sale of debt
securities), but excluding customer deposits, investment accounts and
certificates, and insurance reserves, (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP, (iii) obligations to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business (excluding any such obligations incurred
under ERISA), (iv) obligations in respect of letters of credit or similar
instruments; and (v) Contingent Obligations of such Person in respect of
Indebtedness of the types described in clauses (i), (ii), (iii) and (iv) of this
definition.

 

“Indemnified Liabilities” has the meaning assigned to that term in
subsection 10.3.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan; provided that in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or a multiple thereof, after the commencement of such
Interest Period.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Issuing Lender”, with respect to any Letter of Credit, means Wells Fargo or
another Lender requested by Company and approved by Administrative Agent that
agrees or is otherwise obligated to issue such Letter of Credit, determined as
provided in subsection 3.1B(ii).

 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires.

 

“Letter of Credit” or “Letters of Credit” means, collectively, (i) standby
letters of credit issued or to be issued by Issuing Lenders for the account of
Company pursuant to

 

13

--------------------------------------------------------------------------------


 

subsection 3.1, and (ii) the standby letters of credit previously issued by
Wells Fargo and outstanding on the Closing Date as set forth on Schedule 1.2
hereto.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of the UCP or other applicable law, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Government Authority in
connection with the operation, ownership or transaction of insurance,
broker-dealer or investment advisory businesses or other regulated businesses.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” or “Loans” means one or more of the loans made by Lenders to Company
pursuant to subsection 2.1A and shall include one or more Revolving Loans, Bid
Loans and Swing Line Loans and any term loans which remain outstanding following
a conversion pursuant to subsection 2.11.

 

“Loan Documents” means this Agreement, the Notes and the Letters of Credit (and
any applications for, or reimbursement agreements or other documents or
certificates executed by Company in favor of an Issuing Lender relating to, the
Letters of Credit).

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
financial condition or operations of Company and its Subsidiaries taken as a
whole or (ii) Company’s ability to perform its obligations under the Loan
Documents, or (iii) the enforceability of the Obligations.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), Contingent Obligations or obligations in respect of one or more Swap
Contracts, of any one or more of Company and its Subsidiaries, in an aggregate
principal amount in excess of the Threshold Amount.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Person
in respect of any Swap Contract shall be the Swap Termination Value at such
time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

14

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Notes” means one or more of the Revolving Notes or Swing Line Note or any
combination thereof.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit I annexed hereto.

 

“Obligations” means all obligations of every nature of Company from time to time
owed to Administrative Agent, Lenders or any of them under the Loan Documents,
whether for principal, interest, reimbursement of amounts drawn under Letters of
Credit, fees, expenses, indemnification or otherwise.

 

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

 

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

 

“One Month LIBOR Rate” has the meaning assigned to that term in the definition
of the term “Base Rate”.

 

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

15

--------------------------------------------------------------------------------


 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 430 of the Internal Revenue Code or by ERISA,
and any such Lien relating to or imposed in connection with any Environmental
Claim):

 

(i)            Liens for taxes, assessments or governmental charges or claims
the payment of which is not, at the time, required by subsection 6.3;

 

(ii)           statutory Liens of landlords, Liens of collecting banks under the
UCC on items in the course of collection, statutory Liens and rights of set-off
of banks, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) no foreclosure, sale or similar proceedings have been
commenced;

 

(iii)          deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, old age pensions and other
types of social security, for the maintenance of self-insurance or to secure the
performance of statutory obligations, bids, leases, government contracts, trade
contracts, and other similar obligations (exclusive of obligations for the
payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect thereto;

 

(iv)          any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8;

 

(v)           licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;

 

(vi)          easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

 

(vii)         any (a) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (b) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

 

16

--------------------------------------------------------------------------------


 

(viii)        Liens arising from filing UCC financing statements relating solely
to leases not prohibited by this Agreement;

 

(ix)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(x)            any zoning or similar law or right reserved to or vested in any
Government Authority to control or regulate the use of any real property; and

 

(xi)           Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Prime Rate” means the prime commercial lending rate of Wells Fargo, as
established from time to time at its principal office in San Francisco,
California. The Prime Rate is an index or base rate and does not necessarily
represent the lowest or best rate actually charged to any customer or other
banks.  Wells Fargo or any other Lender may make commercial loans or other loans
at rates of interest at, above or below the Prime Rate.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Revolving Loan Commitment or the Revolving Loans of any
Lender or any Letters of Credit issued or participations therein deemed
purchased by any Lender or any assignments of any Swing Line Loans deemed
purchased by any Lender, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders, and (ii) for all other purposes with respect to each Lender, the
percentage obtained by dividing (x) the Revolving Loan Exposure of that Lender
by (y) the aggregate Revolving Loan Exposure of all Lenders, in any such case as
the applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1.  The initial Pro Rata Share of each Lender for purposes of each
of clauses (i), (ii), and (iii) of the preceding sentence is set forth opposite
the name of that Lender in Schedule 2.1 annexed hereto.

 

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation or, if no specific form
is so required, in the form of financial statements permitted by such insurance
commissioner (or such similar authority) to be used for

 

17

--------------------------------------------------------------------------------


 

filing quarterly statutory financial statements and shall contain the type of
financial information permitted by such insurance commissioner (or such similar
authority) to be disclosed therein, together with all exhibits or schedules
filed therewith.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(ii).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulated Subsidiary” means any Insurance Subsidiary or any other Subsidiary of
Company engaged in the broker-dealer or investment advisory businesses or
otherwise subject to specific licensing or regulatory schemes by a Government
Authority.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

 

“Requisite Lenders” means Lenders having or holding more than 50% of the
aggregate Revolving Loan Exposure of all Lenders; provided that the Revolving
Loan Commitment of, and the portion of the Total Utilization of Revolving Loan
Commitments, as applicable, held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Requisite Lenders.

 

“Reserve Percentage” means the stated maximum rate (rounded upwards, as
necessary, to the nearest 1/16th of one percent), as in effect on any date of
determination of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such date to any member
bank of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D) of the Board of Governors of the Federal Reserve System of the
United States as in effect on such day, whether or not applicable to any Lender.

 

“Response Date” is defined in subsection 2.11.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that

 

18

--------------------------------------------------------------------------------


 

class or an increase in the liquidation value of shares of that class of stock,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of Company now or hereafter outstanding, and (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of Company now or hereafter
outstanding.

 

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Company pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

 

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Lenders.

 

“Revolving Loan Commitment Termination Date” means September 29, 2011.

 

“Revolving Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
the amount of that Lender’s Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations purchased by other Lenders in such Letters of Credit or in
any unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit plus (d) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any assignments thereof deemed purchased by other Lenders) plus
(e) the aggregate amount of all assignments deemed purchased by that Lender in
any outstanding Swing Line Loans.

 

“Revolving Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(i).

 

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Lenders, substantially in
the form of Exhibit IV annexed hereto.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Person for the preparation of
annual statements and other financial reports by insurance companies of the same
type as such Person in effect from time to time, applied in a manner consistent
with those used in preparing the financial statements referred to in
Section 6.1.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

19

--------------------------------------------------------------------------------


 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the Securities and Exchange
Commission or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.

 

“Significant Subsidiary” means, at any date of determination, any Subsidiary of
Company which either (i) has assets at such time in excess of $1,000,000,000 or
(ii) has net income in an amount in excess of 10% of the consolidated net income
of Company and its Subsidiaries on a consolidated basis as reflected in the then
most recent consolidated financial statements of Company and its Subsidiaries
delivered pursuant to Section 6.1.  The Significant Subsidiaries of Company as
of June 30, 2010 are listed on Schedule 1.1 annexed hereto.

 

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives, ordinary
operating income and potential asset sales reasonably available to such Person;
(b) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction; and (c) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances. 
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, joint venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof, other
than any Variable Interest Entity.

 

20

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, futures, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(ii).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(ii).

 

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit V annexed hereto.

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.

 

“Term Loan Conversion Date” means the date on which the Loans (other than the
Bid Loans) are converted to term loans pursuant to subsection 2.11.

 

“Term Loan Termination Date” means, following the term loan conversion specified
in subsection 2.11, the date on which the payment of such term loan is due and
payable

 

21

--------------------------------------------------------------------------------


 

pursuant to such subsection 2.11, or any earlier date on which the Obligations
of Company become due and payable pursuant to the terms hereof.

 

“Threshold Amount” means $100,000,000.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding Bid
Loans plus (iii) the aggregate principal amount of all outstanding Swing Line
Loans plus (iv) the Letter of Credit Usage.

 

“Type” means (a) with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Revolving Loan, and (b) with respect to a Bid Loan,
its character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“UCP” is defined in subsection 3.6.

 

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

 

“Variable Interest Entity” means any of (i) a “variable interest entity”, as
defined in ASC 810, which is required to be consolidated under ASC 810, or
(ii) a partnership or similar entity consolidated under the guidance of ASC 810
solely as a result of the application of the former guidance of EITF 04-5, FIN
46R or FASB 167.

 

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.

 

1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Company to Lenders pursuant to subsection 6.1 shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in subsection 6.1(v)). 
Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize GAAP as in effect on the date of determination,
applied in a manner consistent with that used in preparing the financial
statements referred to in subsection 5.3.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and Company, Administrative Agent or Requisite Lenders shall
so request, Administrative Agent, Lenders and Company shall

 

22

--------------------------------------------------------------------------------


 

negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Company shall provide to Administrative Agent and Lenders
reconciliation statements provided for in subsection 6.1(v).  For purposes of
determining compliance with the financial covenants in Section 7.4 of this
Agreement, such financial covenants shall be calculated without giving effect to
any election under ASC 825 (or any other Financial Accounting Standard having a
similar result or effect) to value any debt of Company or any Subsidiary at
“fair value”, as defined therein.

 

1.3                               Other Definitional Provisions and Rules of
Construction.

 

A.                                    Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.

 

B.                                    References to “Sections” and “subsections”
shall be to Sections and subsections, respectively, of this Agreement unless
otherwise specifically provided.  Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

C.                                    The use in any of the Loan Documents of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

 

D.                                    Unless otherwise expressly provided
herein, references to Organizational Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.

 

Section 2.                                          AMOUNTS AND TERMS OF LOANS

 

2.1                               Loans; Making of Loans; the Register; Optional
Notes; Bid Loans.

 

A.                                    Loans.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of Company herein set forth, each Lender hereby severally agrees to
make Revolving Loans as described in subsection 2.1A(i) and Swing Line Lender
hereby agrees to make the Swing Line Loans as described in subsection 2.1A(ii). 
In addition, Company may request Bid Loans as described in subsection 2.1A(iii).

 

23

--------------------------------------------------------------------------------


 

(i)                                     Revolving Loans.  Each Lender severally
agrees, subject to the limitations set forth below with respect to the maximum
amount of Revolving Loans permitted to be outstanding from time to time, to make
revolving loans (each such loan a “Revolving Loan”) to Company from time to time
during the period from the Closing Date to but excluding the Revolving Loan
Commitment Termination Date in an aggregate amount not exceeding its Pro Rata
Share of the aggregate amount of the Revolving Loan Commitments to be used in
accordance with the terms of this Agreement.  The original amount of each
Lender’s Revolving Loan Commitment is set forth opposite its name on Schedule
2.1 annexed hereto and the original Revolving Loan Commitment Amount is
$500,000,000; provided that the amount of the Revolving Loan Commitment of each
Lender shall be adjusted to give effect to any assignment of such Revolving Loan
Commitment pursuant to subsection 10.1B and shall be reduced from time to time
by the amount of any reductions thereto made pursuant to subsection 2.4.  Each
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and Company hereby agrees that all Revolving Loans and all
other Obligations shall be paid in full no later than that date.  Amounts
borrowed under this subsection 2.1A(i) may be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

 

(ii)                                  Swing Line Loans.

 

(a)                                  General Provisions.  Swing Line Lender
hereby agrees, subject to the limitations set forth in the last paragraph of
subsection 2.1A(ii) and set forth below with respect to the maximum amount of
Swing Line Loans permitted to be outstanding from time to time, to make a
portion of the Revolving Loan Commitments available to Company from time to time
during the period from the Effective Date to but excluding the Revolving Loan
Commitment Termination Date by making Swing Line Loans to Company in an
aggregate amount not exceeding the amount of the Swing Line Loan Commitment to
be used for the purposes identified in subsection 2.5A, notwithstanding the fact
that such Swing Line Loans, when aggregated with Swing Line Lender’s outstanding
Revolving Loans and Swing Line Lender’s Pro Rata Share of the Letter of Credit
Usage then in effect, may exceed Swing Line Lender’s Revolving Loan Commitment. 
The original amount of the Swing Line Loan Commitment is $100,000,000; provided
that any reduction of the Revolving Loan Commitment Amount made pursuant to
subsection 2.4 that reduces the Revolving Loan Commitment Amount to an amount
less than the then current amount of the Swing Line Loan Commitment shall result
in an automatic corresponding reduction of the amount of the Swing Line Loan
Commitment to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of Company, Administrative Agent or Swing
Line Lender.  The Swing Line Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Swing

 

24

--------------------------------------------------------------------------------


 

Line Loans and all other amounts owed hereunder with respect to the Swing Line
Loans shall be paid in full no later than that date.

 

(b)                                 Swing Line Loan Prepayment with Proceeds of
Revolving Loans.  With respect to any Swing Line Loans that have not been
voluntarily prepaid by Company pursuant to subsection 2.4A(i), Swing Line Lender
may, at any time in its sole and absolute discretion but not less frequently
than once weekly, deliver to Administrative Agent (with a copy to Company), no
later than 12:00 noon (Minneapolis time) on the first Business Day in advance of
the proposed Funding Date, a notice requesting Lenders to make Revolving Loans
that are Base Rate Loans on such Funding Date in an amount equal to the amount
of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the
date such notice is given.  Company hereby authorizes the giving of any such
notice and the making of any such Revolving Loans.  Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Company) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note, if any, of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note, if any, of Swing Line
Lender.  If any portion of any such amount paid (or deemed to be paid) to Swing
Line Lender should be recovered by or on behalf of Company from Swing Line
Lender in any bankruptcy proceeding, in any assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by subsection 10.5.

 

(c)                                  Swing Line Loan Assignments.  On the
Funding Date of each Swing Line Loan, each Lender shall be deemed to, and hereby
agrees to, purchase an assignment of such Swing Line Loan in an amount equal to
its Pro Rata Share.  If for any reason (1) Revolving Loans are not made upon the
request of Swing Line Lender as provided in the immediately preceding paragraph
in an amount sufficient to repay any amounts owed to Swing Line Lender in
respect of such Swing Line Loan or (2) the Revolving Loan Commitments are
terminated at a time when such Swing Line Loan is outstanding, upon notice from
Swing Line Lender as provided below, each Lender shall fund the purchase of such
assignment in an amount equal to its Pro Rata Share (calculated, in the case of
the foregoing clause (2), immediately prior to such termination of the Revolving
Loan Commitments) of the unpaid amount of such Swing Line Loan together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line
Lender, each Lender shall deliver to Swing Line Lender such amount in same day
funds at the Funding and Payment Office.  In order to further evidence such
assignment (and without prejudice to the effectiveness of the assignment

 

25

--------------------------------------------------------------------------------


 

provisions set forth above), each Lender agrees to enter into an Assignment
Agreement at the request of Swing Line Lender in form and substance reasonably
satisfactory to Swing Line Lender.  In the event any Lender fails to make
available to Swing Line Lender any amount as provided in this paragraph, Swing
Line Lender shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the rate customarily used by Swing Line Lender
for the correction of errors among banks for three Business Days and thereafter
at the Base Rate.  In the event Swing Line Lender receives a payment of any
amount with respect to which other Lenders have funded the purchase of
assignments as provided in this paragraph, Swing Line Lender shall promptly
distribute to each such other Lender its Pro Rata Share of such payment.

 

(d)                                 Lenders’ Obligations.  Anything contained
herein to the contrary notwithstanding, each Lender’s obligation to make
Revolving Loans for the purpose of repaying any Refunded Swing Line Loans
pursuant to subsection 2.1A(ii)(b) and each Lender’s obligation to purchase an
assignment of any unpaid Swing Line Loans pursuant to the immediately preceding
paragraph shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against Swing Line Lender, Company or any
other Person for any reason whatsoever; (2) the occurrence or continuation of an
Event of Default or a Potential Event of Default; (3) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Company or any of its Subsidiaries; (4) any breach of this
Agreement or any other Loan Document by any party thereto; or (5) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that such obligations of each Lender are subject to the
condition that (x) Swing Line Lender believed in good faith that all conditions
under Section 4 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans, as the case may be, were satisfied at the time
such Refunded Swing Line Loans or unpaid Swing Line Loans were made or (y) the
satisfaction of any such condition not satisfied had been waived in accordance
with subsection 10.6 prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made.

 

(e)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this subsection 2.1A(ii), Swing Line
Lender shall not be obligated to make any Swing Line Loan at a time when any
other Lender is a Defaulting Lender, unless Swing Line Lender has entered into
arrangements (which may include Cash Collateralization) with Company or such
Defaulting Lender which are satisfactory to Swing Line Lender to eliminate Swing
Line Lender’s Fronting Exposure (after giving effect to subsection 2.12C) with
respect to any such Defaulting Lender.

 

26

--------------------------------------------------------------------------------


 

(iii)                               Bid Loans.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, each Lender agrees that Company may from time to
time request the Lenders to submit offers to make loans in Dollars (each such
loan, a “Bid Loan”) to Company prior to the Revolving Loan Commitment
Termination Date pursuant to this subsection 2.1A(iii); provided, however, that
after giving effect to any Bid Borrowing, the Total Utilization of Revolving
Loan Commitments shall not exceed the Revolving Loan Commitment Amount.  There
shall not be more than seven different Interest Periods in effect with respect
to Bid Loans at any time.  Company shall repay each Bid Loan on the last day of
the Interest Period in respect thereof.

 

(b)                                 Requesting Competitive Bids.  Company may
request the submission of Competitive Bids by delivering a Bid Request to
Administrative Agent not later than 1:00 P.M. (Minneapolis time) (i) one
Business Day prior to the requested date of any Bid Borrowing that is to consist
of Absolute Rate Loans, or (ii) four Business Days prior to the requested date
of any Bid Borrowing that is to consist of Eurodollar Margin Bid Loans.  Each
Bid Request shall specify (i) the requested date of the Bid Borrowing (which
shall be a Business Day), (ii) the aggregate principal amount of Bid Loans
requested (which must be in a minimum amount of $5,000,000 and a multiple of
$1,000,000 in excess thereof), (iii) the Type of Bid Loans requested, (iv) the
duration of the Interest Period with respect thereto (which shall be for
maturities of 7 to 360 days) and (v) the day-count convention, if other than
actual/360, and shall be signed by an authorized Officer of Company.  No Bid
Request shall contain a request for (i) more than one Type of Bid Loan or
(ii) Bid Loans having more than three different Interest Periods.  Unless
Administrative Agent otherwise agrees in its sole and absolute discretion,
Company may not submit a Bid Request if it has submitted another Bid Request
within the prior five Business Days.

 

(c)                                  Submitting Competitive Bids.

 

(i)                                     Administrative Agent shall promptly
notify each Lender of each Bid Request received by it from Company and the
contents of such Bid Request.

 

(ii)                                  Each Lender may (but shall have no
obligation to) submit a Competitive Bid containing an offer to make one or more
Bid Loans in response to such Bid Request.  Such Competitive Bid must be
delivered to Administrative Agent not later than 11:30 A.M. (Minneapolis time)
(A) on the requested date of any Bid Borrowing that is to consist of Absolute
Rate Loans, and (B) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurodollar Margin Bid Loans; provided, however,
that any Competitive Bid submitted by Wells Fargo in its capacity as a Lender in
response to any Bid Request must be submitted to Administrative Agent not later
than 11:15 A.M. (Minneapolis time) on the date on which Competitive Bids are
required to be delivered by the other Lenders in response to such Bid Request. 
Each Competitive Bid shall specify (A) the proposed date of the Bid Borrowing;
(B) the principal

 

27

--------------------------------------------------------------------------------


 

amount of each Bid Loan for which such Competitive Bid is being made, which
principal amount (x) may be equal to, greater than or less than the Commitment
of the bidding Lender, (y) must be in a minimum amount of $5,000,000 and a
multiple of $1,000,000 in excess thereof, and (z) may not exceed the principal
amount of Bid Loans for which Competitive Bids were requested; (C) if the
proposed Bid Borrowing is to consist of Absolute Rate Loans, the Absolute Rate
offered for each such Bid Loan and the Interest Period applicable thereto;
(D) if the proposed Bid Borrowing is to consist of Eurodollar Margin Bid Loans,
the Eurodollar Bid Margin with respect to each such Eurodollar Margin Bid Loan
and the Interest Period applicable thereto; and (E) the identity of the bidding
Lender.

 

(iii)                               Any Competitive Bid shall be disregarded if
it (A) is received after the applicable time specified in subsection (ii) above,
(B) is not substantially in the form of a Competitive Bid as specified herein,
(C) contains qualifying, conditional or similar language, (D) proposes terms
other than or in addition to those set forth in the applicable Bid Request, or
(E) is otherwise not responsive to such Bid Request.  Any Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids.  Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error.  Administrative Agent may, but shall not be
required to, notify any Lender of any manifest error it detects in such Lender’s
Competitive Bid.

 

(iv)                              Subject only to the provisions of subsections
2.6B, 2.6C and 4.2 and subsection (iii) above, each Competitive Bid shall be
irrevocable.

 

(d)                                 Notice to Company of Competitive Bids.  Not
later than 12:00 noon (Minneapolis time) (i) on the requested date of any Bid
Borrowing that is to consist of Absolute Rate Loans, or (ii) three Business Days
prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans, Administrative Agent shall notify Company of the
identity of each Lender that has submitted a Competitive Bid that complies with
subsection 2.1A(iii)(c) and of the terms of the offers contained in each such
Competitive Bid.

 

(e)                                  Acceptance of Competitive Bids.  Not later
than 12:30 P.M. (Minneapolis time) (i) on the requested date of any Bid
Borrowing that is to consist of Absolute Rate Loans, and (ii) three Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans, Company shall notify Administrative Agent of its
acceptance or rejection of the offers notified to it pursuant to subsection
2.1A(iii)(d).  Company shall be under no obligation to accept any Competitive
Bid and may choose to reject all Competitive Bids.  In the case of acceptance,
such notice shall specify the

 

28

--------------------------------------------------------------------------------


 

aggregate principal amount of Competitive Bids for each Interest Period that is
accepted.  Company may accept any Competitive Bid in whole or in part; provided
that:

 

(i)                                     the aggregate principal amount of each
Bid Borrowing may not exceed the applicable amount set forth in the related Bid
Request;

 

(ii)                                  the principal amount of each Bid Loan must
be $5,000,000 and a multiple of $1,000,000 in excess thereof;

 

(iii)                               the acceptance of offers may be made only on
the basis of ascending Absolute Rates or Eurodollar Bid Margins within each
Interest Period; and

 

(iv)                              Company may not accept any offer that is
described in subsection 2.1A(iii)(c)(iii) or that otherwise fails to comply with
the requirements hereof.

 

(f)                                    Procedure for Identical Bids.  If two or
more Lenders have submitted Competitive Bids at the same Absolute Rate or
Eurodollar Bid Margin, as the case may be, for the same Interest Period, and the
result of accepting all of such Competitive Bids in whole (together with any
other Competitive Bids at lower Absolute Rates or Eurodollar Bid Margins, as the
case may be, accepted for such Interest Period in conformity with the
requirements of subsection 2.1A(iii)(e)(iii)) would be to cause the aggregate
outstanding principal amount of the applicable Bid Borrowing to exceed the
amount specified therefor in the related Bid Request, then, unless otherwise
agreed by Company, Administrative Agent and such Lenders, such Competitive Bids
shall be accepted as nearly as possible in proportion to the amount offered by
each such Lender in respect of such Interest Period, with such accepted amounts
being rounded to the nearest whole multiple of $1,000,000.

 

(g)                                 Notice to Lenders of Acceptance or Rejection
of Bids.  Administrative Agent shall promptly notify each Lender having
submitted a Competitive Bid whether or not its offer has been accepted and, if
its offer has been accepted, of the amount of the Bid Loan or Bid Loans to be
made by it on the date of the applicable Bid Borrowing.  Any Competitive Bid or
portion thereof that is not accepted by Company by the applicable time specified
in subsection 2.1A(iii)(e) shall be deemed rejected.

 

(h)                                 Notice of Eurodollar Base Rate.  If any Bid
Borrowing is to consist of Eurodollar Margin Loans, Administrative Agent shall
determine the Eurodollar Base Rate for the relevant Interest Period, and
promptly after making such determination, shall notify Company and the Lenders
that will be participating in such Bid Borrowing of such Eurodollar Base Rate.

 

(i)                                     Funding of Bid Loans.  Each Lender that
has received notice pursuant to subsection 2.1A(iii)(g) that all or a portion of
its Competitive Bid has

 

29

--------------------------------------------------------------------------------


 

been accepted by Company shall make the amount of its Bid Loan(s) available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office not later than 2:00 P.M. (Minneapolis time) on the date of the requested
Bid Borrowing.  Upon satisfaction of the applicable conditions set forth in
subsection 4.2, Administrative Agent shall make all funds so received available
to Company in like funds as received by Administrative Agent.

 

(j)                                     Notice of Range of Bids.  After each
Competitive Bid auction pursuant to this subsection 2.1A(iii), Administrative
Agent shall notify each Lender that submitted a Competitive Bid in such auction
of the ranges of bids submitted (without the bidder’s name) and accepted for
each Bid Loan and the aggregate amount of each Bid Borrowing.

 

B.                                    Borrowing Mechanics.  Revolving Loans made
on any Funding Date (other than Swing Line Loans, Revolving Loans made pursuant
to a request by Swing Line Lender pursuant to subsection 2.1A(ii) or Revolving
Loans made pursuant to subsection 3.3B) shall be in an aggregate minimum amount
of $5,000,000 and multiples of $1,000,000 in excess of that amount.  Swing Line
Loans made on any Funding Date shall be in an aggregate minimum amount of
$1,000,000 and multiples of $500,000 in excess of that amount.  Whenever Company
desires that Lenders make Revolving Loans it shall deliver to Administrative
Agent a duly executed Notice of Revolving Borrowing no later than 1:00 P.M.
(Minneapolis time) at least three Business Days in advance of the proposed
Funding Date (in the case of a Eurodollar Rate Loan) or at least one Business
Day in advance of the proposed Funding Date (in the case of a Base Rate Loan). 
Whenever Company desires that Swing Line Lender make a Swing Line Loan, it shall
deliver to Administrative Agent a duly executed Notice of Revolving Borrowing no
later than 1:00 P.M. (Minneapolis time) on the proposed Funding Date.  Revolving
Loans may be continued as or converted into Base Rate Loans and Eurodollar Rate
Loans in the manner provided in subsection 2.2D.  In lieu of delivering a Notice
of Revolving Borrowing, Company may give Administrative Agent telephonic notice
by the required time of any proposed borrowing under this subsection 2.1B;
provided that such notice shall be promptly confirmed in writing by delivery of
a duly executed Notice of Revolving Borrowing to Administrative Agent on or
before the applicable Funding Date.

 

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Officer or other person
authorized to borrow on behalf of Company or for otherwise acting in good faith
under this subsection 2.1B or under subsection 2.2D, and upon funding of Loans
by Lenders, and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans pursuant to subsection
2.2D, in each case in accordance with this Agreement, pursuant to any such
telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.

 

Company shall notify Administrative Agent prior to the funding of any Revolving
Loans in the event that any of the matters to which Company is required to
certify in the applicable Notice of Revolving Borrowing is no longer true and
correct as of the applicable Funding Date, and the acceptance by Company of the
proceeds of any Revolving Loans shall

 

30

--------------------------------------------------------------------------------


 

constitute a re-certification by Company, as of the applicable Funding Date, as
to the matters to which Company is required to certify in the applicable Notice
of Revolving Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Revolving Borrowing for, or a Notice of Conversion/Continuation for conversion
to, or continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing or to effect
a conversion or continuation in accordance therewith.

 

C.                                    Disbursement of Funds.  All Revolving
Loans shall be made by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that neither Administrative
Agent nor any Lender shall be responsible for any default by any other Lender in
that other Lender’s obligation to make a Revolving Loan requested hereunder nor
shall the amount of the Commitment of any Lender to make the particular Type of
Loan requested be increased or decreased as a result of a default by any other
Lender in that other Lender’s obligation to make a Revolving Loan requested
hereunder.  Promptly after receipt by Administrative Agent of a Notice of
Revolving Borrowing pursuant to subsection 2.1A (or telephonic notice in lieu
thereof), Administrative Agent shall notify each Lender for that Type of Loan or
Swing Line Lender, as the case may be, of the proposed borrowing.  Each such
Lender (other than Swing Line Lender) shall make the amount of its Revolving
Loan available to Administrative Agent not later than 1:00 P.M. (Minneapolis
time) on the applicable Funding Date, and Swing Line Lender shall make the
amount of its Swing Line Loan available to Administrative Agent not later than
3:00 P.M. (Minneapolis time) on the applicable Funding Date, in each case in
same day funds in Dollars, at the Funding and Payment Office.  Except as
provided in subsection 2.1A(ii) and subsection 3.3B with respect to Revolving
Loans used to repay Refunded Swing Line Loans or to reimburse any Issuing Lender
for the amount of a drawing under a Letter of Credit issued by it, upon
satisfaction or waiver of the conditions precedent specified in subsections 4.1
and 4.2, Administrative Agent shall make the proceeds of such Revolving Loans
available to Company on the applicable Funding Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Revolving Loans received
by Administrative Agent from Lenders to be credited to the account of Company at
the Funding and Payment Office.

 

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Revolving Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Company a corresponding amount on such Funding Date.  If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate.  If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest

 

31

--------------------------------------------------------------------------------


 

thereon, for each day from such Funding Date until the date such amount is paid
to Administrative Agent, at the rate payable under this Agreement for Base Rate
Loans.  Nothing in this subsection 2.1C shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that Company may have against any Lender as a result of any default by
such Lender hereunder.

 

D.                                    The Register.  Administrative Agent,
acting for these purposes solely as an agent of Company (it being acknowledged
that Administrative Agent, in such capacity, and its officers, directors,
employees, agent and affiliates shall constitute Indemnitees under subsection
10.3), shall maintain (and make available for inspection by Company and by each
Lender, but only as to information regarding the Loans made by such Lender, upon
reasonable prior notice at reasonable times) at its address referred to in
subsection 10.8 a register for the recordation of, and shall record, the names
and addresses of Lenders and the respective amounts of the Revolving Loan
Commitment, Swing Line Loan Commitment, Revolving Loans and Swing Line Loans of
each Lender from time to time (the “Register”).  Company, Administrative Agent
and Lenders shall deem and treat the Persons listed as Lenders in the Register
as the holders and owners of the corresponding Commitments and Loans listed
therein for all purposes hereof; all amounts owed with respect to any Commitment
or Loan shall be owed to the Lender listed in the Register as the owner thereof;
and any request, authority or consent of any Person who, at the time of making
such request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.  Each Lender shall record
on its internal records the amount of its Loans and Commitments and each payment
in respect hereof, and any such recordation shall be conclusive and binding on
Company, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records.  Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

 

E.                                      Optional Notes.  If so requested by any
Lender by written notice to Company (with a copy to Administrative Agent) at
least two Business Days prior to the Closing Date or at any time thereafter,
Company shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to subsection 10.1) on the Closing Date (or, if such notice is
delivered after the Closing Date, promptly after Company’s receipt of such
notice) a promissory note or promissory notes to evidence such Lender’s
Revolving Loans or Swing Line Loans, substantially in the form of Exhibit IV or
Exhibit V annexed hereto, respectively, with appropriate insertions.

 

2.2                               Interest on the Loans.

 

A.                                    Rate of Interest.  Subject to the
provisions of subsections 2.6 and 2.7, each Revolving Loan shall bear interest
on the unpaid principal amount thereof from the date made through maturity
(whether by acceleration or otherwise) at a rate determined by reference to the
Base Rate or the Eurodollar Rate.  Subject to the provisions of subsection 2.7,
each Swing Line Loan shall bear interest on the unpaid principal amount thereof
from the date made through maturity (whether by acceleration or otherwise) at a
rate determined by reference to the Base Rate.  The applicable basis for
determining the rate of interest with respect to any Revolving

 

32

--------------------------------------------------------------------------------


 

Loan shall be selected by Company initially at the time a Notice of Revolving
Borrowing is given with respect to such Loan pursuant to subsection 2.1B, and
the basis for determining the interest rate with respect to any Revolving Loan
may be changed from time to time pursuant to subsection 2.2D.  If on any day a
Revolving Loan is outstanding with respect to which notice has not been
delivered to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Base Rate.

 

(i)                                     Subject to the provisions of subsections
2.2E, 2.2G and 2.7, the Revolving Loans shall bear interest through maturity as
follows:

 

(a)                                  if a Base Rate Loan, then at the sum of the
Base Rate plus the Base Rate Margin; or

 

(b)                                 if a Eurodollar Rate Loan, then at the sum
of the Eurodollar Rate plus the Eurodollar Rate Margin.

 

(ii)                                  Each Bid Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period therefor at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus (or minus)
the Eurodollar Bid Margin, or at the Absolute Rate for such Interest Period, as
the case may be.

 

(iii)                               Subject to the provisions of subsections
2.2E, 2.2G and 2.7, the Swing Line Loans shall bear interest through maturity at
the Base Rate plus the Base Rate Margin.

 

B.                                    Interest Periods.  In connection with each
Eurodollar Rate Loan or Bid Request, Company may, pursuant to the applicable
Notice of Revolving Borrowing, Notice of Conversion/Continuation or Bid Request,
as the case may be, select an interest period (each an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be, at Company’s option,
(a) as to each Eurodollar Rate Revolving Loan, the period commencing on the date
such Eurodollar Rate Revolving Loan is disbursed or converted to or continued as
a Eurodollar Rate Revolving Loan and ending on the date one, two, three or six
months thereafter, as selected by Company in its Notice of Revolving Borrowing
or nine or twelve months if requested by Company and available to all the
Lenders; and (b) as to each Bid Loan, a period of not less than 7 days and not
more than 360 days as selected by Company in its Bid Request; provided that:

 

(i)                                     the initial Interest Period for any
Eurodollar Rate Loan shall commence on the Funding Date in respect of such Loan,
in the case of a Loan initially made as a Eurodollar Rate Loan, or on the date
specified in the applicable Notice of Conversion/Continuation, in the case of a
Loan converted to a Eurodollar Rate Revolving Loan;

 

(ii)                                  in the case of immediately successive
Interest Periods applicable to a Eurodollar Rate Loan continued as such pursuant
to a Notice of Conversion/Continuation, each successive Interest Period shall
commence on the day on which the next preceding Interest Period expires;

 

33

--------------------------------------------------------------------------------


 

(iii)                               if an Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided that, if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(iv)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (v) of this subsection 2.2B, end on the last Business
Day of a calendar month;

 

(v)                                 no Interest Period with respect to any
portion of the Revolving Loans or any Bid Loans shall extend beyond the
Revolving Loan Commitment Termination Date unless a term loan conversion has
been completed pursuant to subsection 2.11, in which case the Interest Period
must end on or prior to the Term Loan Termination Date;

 

(vi)                              there shall be no more than seven Interest
Periods with respect to Revolving Loans outstanding at any time; and

 

(vii)                           in the event Company fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Notice of
Revolving Borrowing or Notice of Conversion/Continuation, Company shall be
deemed to have selected an Interest Period of one month.

 

C.                                    Interest Payments.  Subject to the
provisions of subsection 2.2E, interest on each Loan shall be payable in arrears
on and to each Interest Payment Date applicable to that Loan, upon any
prepayment of that Loan (to the extent accrued on the amount being prepaid) and
at maturity (including final maturity); provided that, in the event any Swing
Line Loans or any Revolving Loans that are Base Rate Loans are prepaid pursuant
to subsection 2.4A(i), interest accrued on such Loans through the date of such
prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, at final maturity).

 

D.                                    Conversion or Continuation.  Subject to
the provisions of subsection 2.6, Company shall have the option (i) to convert
at any time all or any part of its outstanding Revolving Loans equal to
$5,000,000 and multiples of $1,000,000 in excess of that amount from Loans
bearing interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a Eurodollar Rate Revolving
Loan, to continue all or any portion of such Loan equal to $5,000,000 and
multiples of $1,000,000 in excess of that amount as a Eurodollar Rate Revolving
Loan; provided, however, that a Eurodollar Rate Revolving Loan may only be
converted into a Base Rate Loan on the expiration date of an Interest Period
applicable thereto.

 

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 1:00 P.M. (Minneapolis time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Revolving Loan).  In lieu of delivering a

 

34

--------------------------------------------------------------------------------


 

Notice of Conversion/Continuation, Company may give Administrative Agent
telephonic notice by the required time of any proposed conversion/continuation
under this subsection 2.2D; provided that such notice shall be promptly
confirmed in writing by delivery of a duly executed Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date.  Administrative Agent shall notify each Lender of
any Loan subject to a Notice of Conversion/Continuation.

 

E.                                      Default Rate.  Upon the occurrence and
during the continuation of any Event of Default, the outstanding principal
amount of all Loans and, to the extent permitted by applicable law, any interest
payments thereon not paid when due and any fees and other amounts then due and
payable hereunder, shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable upon demand by Administrative Agent at a rate that is
2% per annum in excess of the interest rate otherwise payable under this
Agreement with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans); provided that,
in the case of Eurodollar Rate Loans, upon the expiration of the Interest Period
in effect at the time any such increase in interest rate is effective such
Eurodollar Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable under this Agreement for Base Rate
Loans.  Payment or acceptance of the increased rates of interest provided for in
this subsection 2.2E is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Administrative Agent or any Lender.

 

F.                                      Computation of Interest.  Except as may
be provided with respect to a Bid Loan, interest on the Loans shall be computed
on the basis of a 365-day year (or a 366-day year in case of a leap year) with
respect to Base Rate Loans and otherwise a 360-day year, in each case for the
actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Revolving Loan, the date of
conversion of such Eurodollar Rate Revolving Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Revolving Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

 

G.                                    Maximum Rate.  Notwithstanding the
foregoing provisions of this subsection 2.2, in no event shall the rate of
interest payable by Company with respect to any Loan exceed the maximum rate of
interest permitted to be charged under applicable law.

 

2.3                               Fees.

 

A.                                    Facility Fee.  Company shall pay to
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a facility fee equal to the Applicable

 

35

--------------------------------------------------------------------------------


 

Margin times the actual daily amount of the Revolving Loan Commitment Amount
(or, (x) if the Revolving Loan Commitment Amount has terminated, on the Total
Utilization of Revolving Loan Commitments, or (y) following the conversion of
Loans to term loans pursuant to subsection 2.11, on the actual daily principal
amount outstanding of such term loans), regardless of usage.  The facility fee
shall accrue at all times from the Closing Date to the Revolving Loan Commitment
Termination Date or the Term Loan Termination Date, as applicable (and
thereafter so long as any Loans or Letter of Credit Usage remain outstanding),
including at any time during which one or more of the conditions in subsection
4.2 is not met, and shall be due and payable in arrears on and to (but
excluding) the last Business Day of each March, June, September and December of
each year and on the Revolving Loan Commitment Termination Date or the Term Loan
Termination Date, as applicable (and, if applicable, thereafter on demand).  The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.

 

B.                                    Other Fees.  Company agrees to pay to the
Agents such fees in the amounts and at the times separately agreed upon between
Company and the Agents.

 

2.4                               Repayments, Prepayments and Reductions of
Revolving Loan Commitment Amount; General Provisions Regarding Payments.

 

A.                                    Prepayments and Reductions in Revolving
Loan Commitment Amount.

 

(i)                                     Voluntary Prepayments.  Company may,
upon written or telephonic notice to Administrative Agent on or prior to 12:00
noon (Minneapolis time) on the date of prepayment, which notice, if telephonic,
shall be promptly confirmed in writing, at any time and from time to time
prepay, without premium or penalty, any Swing Line Loan on any Business Day in
whole or in part in an aggregate minimum amount of $1,000,000 and multiples of
$500,000 in excess of that amount.  Company may, upon not less than one Business
Day’s prior written or telephonic notice, in the case of Base Rate Loans, and
three Business Days’ prior written or telephonic notice, in the case of
Eurodollar Rate Loans, in each case given to Administrative Agent by 12:00 noon
(Minneapolis time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent, who will promptly notify each
Lender whose Loans are to be prepaid of such prepayment, at any time and from
time to time prepay, without premium or penalty, any Revolving Loans on any
Business Day in whole or in part in an aggregate minimum amount of $5,000,000
and multiples of $1,000,000 in excess of that amount.  Notice of prepayment
having been given as aforesaid, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein.  Any such voluntary prepayment shall be applied as specified in
subsection 2.4A(iv) and, in the case of Eurodollar Rate Loans, shall be subject
to subsection 2.6D.

 

(ii)                                  Voluntary Reductions of Revolving Loan
Commitments.  Company may, upon not less than three Business Days’ prior written
or telephonic notice confirmed in writing to Administrative Agent, or upon such
lesser number of days’ prior written or

 

36

--------------------------------------------------------------------------------


 

telephonic notice, as determined by Administrative Agent in its sole discretion,
at any time and from time to time, terminate in whole or permanently reduce in
part, without premium or penalty, the Revolving Loan Commitment Amount in an
amount up to the amount by which the Revolving Loan Commitment Amount exceeds
the Total Utilization of Revolving Loan Commitments at the time of such proposed
termination or reduction; provided that any such partial reduction of the
Revolving Loan Commitment Amount shall be in an aggregate minimum amount of
$1,000,000 and multiples of $100,000 in excess of that amount.  Company’s notice
to Administrative Agent (who will promptly notify each Lender of such notice)
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction shall be effective on the date specified in Company’s notice and shall
reduce the amount of the Revolving Loan Commitment of each Lender
proportionately to its Pro Rata Share.  Any such voluntary reduction of the
Revolving Loan Commitment Amount shall be applied as specified in subsection
2.4A(iv).

 

(iii)                               Mandatory Prepayments Due to Reductions of
Revolving Loan Commitment Amount.  Company shall from time to time prepay first
the Swing Line Loans, second the Revolving Loans and third the Bid Loans (and,
after prepaying all Loans, Cash Collateralization of any outstanding Letters of
Credit by depositing the requisite amount with the Issuing Lender) to the extent
necessary so that the Total Utilization of Revolving Loan Commitments shall not
at any time exceed the Revolving Loan Commitment Amount then in effect.  At such
time as the Total Utilization of Revolving Loan Commitments shall be equal to or
less than the Revolving Loan Commitment Amount if no Event of Default has
occurred and is continuing, to the extent any Cash Collateralization was
provided by Company and has not been applied to any Obligations, such amount
shall be released to Company.

 

(iv)                              Application of Prepayments.

 

(a)                                  Application of Voluntary Prepayments by
Type of Loans and Order of Maturity.  Any voluntary prepayments pursuant to
subsection 2.4A(i) shall be applied as specified by Company in the applicable
notice of prepayment; provided that in the event Company fails to specify the
Loans to which any such prepayment shall be applied, such prepayment shall be
applied first to repay outstanding Swing Line Loans to the full extent thereof,
and second to repay outstanding Revolving Loans to the full extent thereof.

 

(b)                                 Application of Mandatory Prepayments by Type
of Loans.  Any mandatory reduction of the Revolving Loan Commitment Amount
pursuant to this subsection 2.4A shall be in proportion to each Lender’s Pro
Rata Share.

 

(c)                                  Application of Prepayments to Base Rate
Loans and Eurodollar Rate Loans.  Considering Revolving Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner that minimizes the amount of any payments required to be made
by Company pursuant to subsection 2.6D.

 

37

--------------------------------------------------------------------------------


 

(v)                                 No Bid Loan may be prepaid without the prior
consent of the applicable Bid Loan Lender.

 

B.                                    General Provisions Regarding Payments.

 

(i)                                     Manner and Time of Payment.  All
payments by Company of principal, interest, fees and other Obligations shall be
made in Dollars in same day funds, without defense, setoff or counterclaim, free
of any restriction or condition, and delivered to Administrative Agent not later
than 2:00 P.M. (Minneapolis time) on the date due at the Funding and Payment
Office for the account of Lenders; funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Company on the
next succeeding Business Day.

 

(ii)                                  Application of Payments to Principal and
Interest.  Except as provided in subsection 2.2C, all payments in respect of the
principal amount of any Loan shall include payment of accrued interest on the
principal amount being repaid or prepaid, and all such payments shall be applied
to the payment of interest before application to principal.

 

(iii)                               Apportionment of Payments.  Aggregate
payments of principal and interest shall be apportioned among all outstanding
Loans to which such payments relate, in each case proportionately to Lenders’
respective Pro Rata Shares or, in the case of Bid Loans, for the account of the
respective Lenders entitled to such payments.  Administrative Agent shall
promptly distribute to each Lender, at the account specified in the payment
instructions delivered to Administrative Agent by such Lender, its Pro Rata
Share of all such payments received by Administrative Agent and fees of such
Lender, if any, when received by Administrative Agent pursuant to subsections
2.3 and 3.2.  Notwithstanding the foregoing provisions of this subsection
2.4B(iii), if, pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Revolving Loans, Administrative Agent shall give effect thereto
in apportioning interest payments received thereafter.

 

(iv)                              Payments on Business Days.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder, as the case may be.

 

C.                                    Payments after Event of Default.  Upon the
occurrence and during the continuation of an Event of Default, if requested by
Requisite Lenders, or upon acceleration of the Obligations pursuant to
Section 8, all payments received by Administrative Agent, whether from Company
or otherwise may, in the discretion of Administrative Agent, be held by
Administrative Agent, and/or (then or at any time thereafter) shall be applied
in full or in part by Administrative Agent, in each case in the following order
of priority:

 

38

--------------------------------------------------------------------------------


 

(i)                                     to the payment of all costs and expenses
of such sale, collection or other realization, all other expenses, liabilities
and advances made or incurred by Administrative Agent in connection therewith,
and all amounts for which Administrative Agent is entitled to compensation
(including the fees described in subsection 2.3B), reimbursement and
indemnification under any Loan Document and all advances made by Administrative
Agent thereunder for the account of Company, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with the Loan
Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the other
terms of this Agreement and the Loan Documents;

 

(ii)                                  thereafter, to the payment of all other
Obligations for the ratable benefit of the holders thereof (subject to the
provisions of subsection 2.4B(ii) hereof); and

 

(iii)                               thereafter, to the payment to or upon the
order of Company or to whosoever may be lawfully entitled to receive the same or
as a court of competent jurisdiction may direct.

 

2.5                               Use of Proceeds.

 

A.                                    Loans.  The proceeds of any Loans may be
applied by Company for working capital or any other general corporate purposes.

 

B.                                    Margin Regulations.  No portion of the
proceeds of any borrowing under this Agreement shall be used by Company or any
of its Subsidiaries in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation U, Regulation T or Regulation
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board or to violate the Exchange Act, in each case as in
effect on the date or dates of such borrowing and such use of proceeds.

 

2.6                               Special Provisions Governing Loans based on
the Eurodollar Rate.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans or Base
Rate Loans as to which the interest rate is determined by reference to the
Eurodollar Rate as to the matters covered:

 

A.                                    Determination of Applicable Interest
Rate.  On each Interest Rate Determination Date, Administrative Agent shall
determine in accordance with the terms of this Agreement (which determination
shall, absent manifest error, be conclusive and binding upon all parties) the
Eurodollar Rate or One Month LIBOR Rate that shall apply to the Loans for which
an interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Company and each applicable Lender.

 

B.                                    Inability to Determine Applicable Interest
Rate.  If with respect to any Interest Period:

 

(i)                                     Administrative Agent determines that, or
the Requisite Lenders determine

 

39

--------------------------------------------------------------------------------


 

and advise Administrative Agent that, deposits in Dollars (in the applicable
amounts) are not being offered in the London interbank eurodollar market for
such Interest Period; or

 

(ii)                                  Administrative Agent otherwise determines,
or the Requisite Lenders determine and advise Administrative Agent (which
determination shall be binding and conclusive on all parties), that by reason of
circumstances affecting the London interbank eurodollar market adequate and
reasonable means do not exist for ascertaining the applicable Eurodollar Rate;
or

 

(iii)                               Administrative Agent determines, or the
Requisite Lenders determine and advise Administrative Agent, that the Eurodollar
Rate as determined by Administrative Agent will not adequately and fairly
reflect the cost to the Lenders of maintaining or funding a Eurodollar Rate Loan
or a Base Rate Loan as to which the interest rate is determined by reference to
the Eurodollar Rate for such Interest Period, or that the making or funding of
Eurodollar Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to the Eurodollar Rate has become impracticable as a
result of an event occurring after the date of this Agreement which in the
opinion of such Lenders materially affects such Loans;

 

then Administrative Agent shall promptly notify the affected parties and (A) in
the event of any occurrence described in the foregoing clause (i) Company shall
enter into good faith negotiations with each affected Lender in order to
determine an alternate method to determine the Eurodollar Rate for such Lender,
and during the pendency of such negotiations with any Lender, such Lender shall
be under no obligation to make any new Eurodollar Rate Loan and the interest
rate applicable to each Base Rate Loan shall be determined without reference to
the Eurodollar Rate, and (B) in the event of any occurrence described in the
foregoing clauses (ii) or (iii), for so long as such circumstances shall
continue, no Lender shall be under any obligation to make any new Eurodollar
Rate Loan and the interest rate applicable to each Base Rate Loan shall be
determined without reference to the Eurodollar Rate.

 

C.                                    Illegality or Impracticability of
Eurodollar Rate Loans.  In the event that on any date any Lender shall have
determined (which determination shall be conclusive and binding upon all parties
hereto but shall be made only after consultation with Company and Administrative
Agent) that the making, maintaining or continuation of its Eurodollar Rate Loans
or Base Rate Loans as to which the interest rate is determined by reference to
the Eurodollar Rate (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful) or (ii) has become
impracticable, or would cause such Lender material hardship, as a result of
contingencies occurring after the date of this Agreement which materially and
adversely affect the interbank Eurodollar market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such
determination.  Administrative Agent shall promptly notify each other Lender of
the receipt of such notice.  Thereafter (a) the obligation of the Affected
Lender to make Loans as, or to convert Loans to,

 

40

--------------------------------------------------------------------------------


 

Eurodollar Rate Revolving Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (b) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by
Company pursuant to a Notice of Revolving Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan, (c) the Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans (the “Affected
Loans”), shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination.  Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Company pursuant to a Notice
of Revolving Borrowing, Bid Request or a Notice of Conversion/Continuation,
Company shall have the option, subject to the provisions of subsection 2.6D, to
rescind such Notice of Revolving Borrowing, Bid Request or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above.  Administrative Agent shall promptly notify each other Lender
of the receipt of such notice.  Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms of this Agreement.

 

D.                                    Compensation For Breakage or
Non-Commencement of Interest Periods.  Company shall compensate each Lender,
upon written request by that Lender pursuant to subsection 2.8A, for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its applicable Loans
and any loss, expense or liability sustained by that Lender in connection with
the liquidation or re-employment of such funds) which that Lender may sustain:
(i) if for any reason (other than a default by that Lender) a borrowing of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Revolving Borrowing or a telephonic request therefor, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Notice of Conversion/Continuation or a telephonic request
therefor, (ii) if any prepayment or other principal payment or any conversion of
any of its Eurodollar Rate Loans (including any prepayment or conversion
occasioned by the circumstances described in subsection 2.6C or the paragraph
following subsection 8.14) occurs on a date prior to the last day of an Interest
Period applicable to that Loan, (iii) if any prepayment of any of its Eurodollar
Rate Loans is not made on any date specified in a notice of prepayment given by
Company, or (iv) as a consequence of any other default by Company in the
repayment of its Eurodollar Rate Loans on a date prior to the last day of the
Interest Period therefor.  Breakage cost loss shall consist of an amount equal
to the excess, if a positive number, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Eurodollar Rate Loans provided for herein (excluding,
however, the Eurodollar Rate Margin included therein, if any) over (ii) the
amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing

 

41

--------------------------------------------------------------------------------


 

such amount on deposit for a comparable period with leading banks in the
interbank Eurodollar market.

 

E.                                      Booking of Eurodollar Rate Loans.  Any
Lender may make, carry or transfer Eurodollar Rate Loans at, to, or for the
account of any of its branch offices or the office of an Affiliate of that
Lender.

 

F.                                      Assumptions Concerning Funding of
Eurodollar Rate Loans.  Calculation of all amounts payable to a Lender under
this subsection 2.6 and under subsection 2.7A shall be made as though that
Lender had funded each of its Eurodollar Rate Loans through the purchase of a
Eurodollar deposit bearing interest at the rate obtained pursuant to clause
(i) of the definition of Eurodollar Rate in an amount equal to the amount of
such Eurodollar Rate Loan and having a maturity comparable to the relevant
Interest Period, whether or not its Eurodollar Rate Loans had been funded in
such manner.

 

G.                                    Eurodollar Rate Loans After Default. 
After the occurrence of and during the continuation of an Event of Default,
(i) Company may not elect to have a Loan be made or maintained as, or converted
to, a Eurodollar Rate Loan after the expiration of any Interest Period then in
effect for that Loan and (ii) subject to the provisions of subsection 2.6D, any
Notice of Revolving Borrowing or Notice of Conversion/Continuation given by
Company with respect to a requested borrowing or conversion/continuation that
has not yet occurred shall be deemed to be for a Base Rate Loan or, if the
conditions to making a Loan set forth in subsection 4.2 cannot then be
satisfied, to be rescinded by Company.

 

2.7                               Increased Costs; Taxes; Capital Adequacy.

 

A.                                    Compensation for Increased Costs.  Subject
to the provisions of subsection 2.7B (which shall be controlling with respect to
the matters covered thereby), in the event that any Lender (including any
Issuing Lender) shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
Change in Law:

 

(i)                                     subjects such Lender to any additional
Tax of any kind whatsoever with respect to this Agreement or any of its
obligations hereunder (including with respect to issuing or maintaining any
Letters of Credit or purchasing or maintaining any participations therein or
maintaining any Commitment hereunder) or any payments to such Lender of
principal, interest, fees or any other amount payable hereunder (except for the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender);

 

(ii)                                  imposes, modifies or holds applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of Eurodollar Rate); or

 

42

--------------------------------------------------------------------------------


 

(iii)                               imposes any other condition (other than with
respect to Taxes) on or affecting such Lender or its obligations hereunder or
the interbank Eurodollar market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion may reasonably determine) as may
be necessary to compensate such Lender on an after-tax basis for any such
increased cost or reduction in amounts received or receivable hereunder. 
Company shall not be required to compensate a Lender pursuant to this subsection
2.7A for any increased cost or reduction in respect of a period occurring more
than 90 days prior to the date on which such Lender notifies Company of such
Change in Law and such Lender’s intention to claim compensation therefor,
except, if the Change in Law giving rise to such increased cost or reduction is
retroactive, no such 90 day time limitation shall apply to such period of
retroactivity, so long as such Lender requests compensation within 90 days from
the date on which such Lender obtained actual knowledge of such Change in Law.

 

B.                                    Taxes.

 

(i)                                     Payments to Be Free and Clear.  Any and
all payments by or on account of any obligation of Company under this Agreement
and the other Loan Documents (except as required by law) shall be made free and
clear of, and without any deduction or withholding on account of, any
Indemnified Taxes or Other Taxes.

 

(ii)                                  Grossing-up of Payments.  If Company or
any other Person is required by law to make any deduction or withholding on
account of any Tax from any sum paid or payable by Company to Administrative
Agent or any Lender under any of the Loan Documents:

 

(a)                                  Company shall notify Administrative Agent
of any such requirement or any change in any such requirement as soon as Company
becomes aware of it;

 

(b)                                 Company shall timely pay any such Tax to the
relevant Government Authority when such Tax is due, in accordance with
applicable law;

 

(c)                                  unless such Tax is an Excluded Tax, the sum
payable by Company shall be increased to the extent necessary to ensure that,
after making the required deductions (including deductions applicable to
additional sums payable under this subsection 2.7B(ii)), Administrative Agent or
such Lender, as the case may be, receives on the due date a net sum equal to the
sum it would have received had no such deduction been required or made; and

 

(d)                                 as soon as practicable after the due date of
payment of any Tax which it is required by clause (b) above to pay, Company
shall deliver to

 

43

--------------------------------------------------------------------------------


 

Administrative Agent the original or a certified copy of an official receipt or
other document reasonably satisfactory to the other affected parties to evidence
the payment and its remittance to the relevant Government Authority.

 

(iii)                               Indemnification by Company.  Company shall
indemnify Administrative Agent and each Lender, within 30 days after the date
Administrative Agent or such Lender (as the case may be) makes written demand
therefor, for the full amount of any Indemnified Taxes (including for the full
amount of any Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this subsection 2.7B(iii)) paid by
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Government Authority.  A certificate as to the amount
of such payment or liability delivered to Company by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

 

(iv)                              Tax Status of Lenders.  Unless not legally
entitled to do so:

 

(a)                                  any Lender, if requested by Company or
Administrative Agent, shall deliver such forms or other documentation prescribed
by applicable law or reasonably requested by Company or Administrative Agent as
will enable Company or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;

 

(b)                                 any Foreign Lender that is entitled to an
exemption from or reduction of any Tax with respect to payments hereunder or
under any other Loan Document shall deliver to Company and Administrative Agent,
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter, as may be necessary in the
determination of Company or Administrative Agent, each in the reasonable
exercise of its discretion), such properly completed and duly executed forms or
other documentation prescribed by applicable law as will permit such payments to
be made without withholding or at a reduced rate of withholding;

 

(c)                                  without limiting the generality of the
foregoing, in the event that Company is resident for tax purposes in the United
States, any Foreign Lender shall deliver to Company and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter, as may be necessary in the determination of
Company or Administrative Agent, each in the reasonable exercise of its
discretion), whichever of the following is applicable:

 

(1)                                  properly completed and duly executed copies
of Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party, or

 

44

--------------------------------------------------------------------------------


 

(2)                                  properly completed and duly executed copies
of Internal Revenue Service Form W-8ECI,

 

(3)                                  in the case of a Foreign Lender claiming
the benefits of the exemption for “portfolio interest” under Section 881(c) of
the Internal Revenue Code, (A) a duly executed certificate to the effect that
such Foreign Lender is not (i) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a ten-percent
shareholder (within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code) of Company or (iii) a controlled foreign corporation described in
Section 881(c)(3)(C) of the Internal Revenue Code and (B) properly completed and
duly executed copies of Internal Revenue Service Form W-8BEN, or

 

(4)                                  properly completed and duly executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in any Tax,

 

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;

 

(d)                                 without limiting the generality of the
foregoing, in the event that Company is resident for tax purposes in the United
States, any Foreign Lender that does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender) shall deliver to Administrative Agent and Company
(in such number of copies as shall be requested by the recipient), on or prior
to the date such Foreign Lender becomes a Lender, or on such later date when
such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and from time to time thereafter, as
may be necessary in the determination of Company or Administrative Agent (each
in the reasonable exercise of its discretion):

 

(1)                                  duly executed and properly completed copies
of the forms and statements required to be provided by such Foreign Lender under
clause (c) of subsection 2.7B(iv), to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account and
may be entitled to an exemption from or a reduction of the applicable Tax, and

 

(2)                                  duly executed and properly completed copies
of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Foreign Lender, together with any
information, if any, such Foreign Lender chooses to transmit with such form, and
any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations thereunder, to establish that

 

45

--------------------------------------------------------------------------------


 

such Foreign Lender is not acting for its own account with respect to a portion
of any such sums payable to such Foreign Lender;

 

(e)                                  without limiting the generality of the
foregoing, in the event that Company is resident for tax purposes in the United
States, any Lender that is not a Foreign Lender and has not otherwise
established to the reasonable satisfaction of Company and Administrative Agent
that it is an exempt recipient (as defined in section 6049(b)(4) of the Internal
Revenue Code and the United States Treasury Regulations thereunder) shall
deliver to Company and Administrative Agent (in such numbers of copies as shall
be requested by the recipient) on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of Company or Administrative
Agent), duly executed and properly completed copies of Internal Revenue Service
Form W-9; and

 

(f)                                    without limiting the generality of the
foregoing, each Lender hereby agrees, from time to time after the initial
delivery by such Lender of such forms, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material respect, that such Lender shall promptly
(1) deliver to Administrative Agent and Company two original copies of renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish that such Lender is entitled
to an exemption from or reduction of any Tax with respect to payments to such
Lender under the Loan Documents and, if applicable, that such Lender does not
act for its own account with respect to any portion of such payment, or
(2) notify Administrative Agent and Company of its inability to deliver any such
forms, certificates or other evidence.

 

(v)                                 Refunds.  If Administrative Agent or any
Lender becomes aware that it is entitled to claim a refund from a Government
Authority or other taxation authority in respect of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Company or with respect to
which Company has paid additional amounts pursuant to this subsection 2.7B it
shall promptly notify Company of the availability of such refund claim and
shall, within 30 days after receipt of a request by Company, make a claim to
such Government Authority or taxation authority for such refund at Company’s
expense.  If Administrative Agent or any Lender receives a refund (including
pursuant to a claim made pursuant to the preceding sentence) in respect of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Company
or with respect to which Company has paid additional amounts pursuant to this
subsection 2.7B, it shall pay over such refund to Company (but only to the
extent of indemnity payments made, or additional amounts paid, by Company under
this subsection 2.7B with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Government Authority or taxation authority with
respect to such refund); provided, that Company, upon the request of
Administrative Agent or such Lender, agrees to repay the amount paid over to
Company (plus any

 

46

--------------------------------------------------------------------------------


 

penalties, interest or other charges imposed by the relevant Government
Authority or taxation authority) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such Government Authority. This paragraph shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to Company
or any other Person.

 

(vi)                              FATCA Compliance.  Without limiting the
foregoing, each Foreign Lender shall comply with any certification,
documentation, information or other reporting necessary to establish an
exemption from withholding under FATCA and shall provide any other documentation
reasonably requested by Company or Administrative Agent sufficient for Company
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Foreign Lender has complied with such applicable reporting
requirements.

 

(vii)                           Indemnification by Lenders.  Each Lender shall
indemnify Administrative Agent within 10 days after demand therefor, for the
full amount of any Excluded Taxes attributable to such Lender that are payable
or paid by Administrative Agent, and reasonable expenses arising therefrom or
with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Government Authority.  A certificate
as to the amount of such payment or liability delivered to any Lender by
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes Administrative Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document against any amount due
to Administrative Agent under this paragraph (vii). The agreements in this
paragraph (vii) shall survive the resignation and/or replacement of
Administrative Agent.  In the event any of the Lenders fails to indemnify
Administrative Agent as hereinabove provided after Administrative Agent has made
proper claim therefor and the period for performance has expired, Administrative
Agent may demand that Company indemnify it within 30 days for any amounts which
a Lender or Lenders has failed to indefeasibly pay.   Each of the Lenders hereby
expressly agrees to reimburse Company promptly on demand for all amounts that
Company is required to pay to Administrative Agent as a result of such Lender’s
failure, plus all related and reasonable costs and expenses.  Administrative
Agent agrees that Company shall have each of the rights and remedies available
to Administrative Agent with respect to obtaining reimbursement from Lenders.

 

C.                                    Capital Adequacy Adjustment.  If any
Lender shall have determined that any Change in Law regarding capital adequacy
has or would have the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of, or
with reference to, such Lender’s Loans or Commitments or Letters of Credit or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such Change in Law (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within ten Business
Days after receipt by Company from such Lender of the statement referred to in
subsection 2.8A, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. 

 

47

--------------------------------------------------------------------------------


 

Company shall not be required to compensate a Lender pursuant to this subsection
2.7C for any reduction in respect of a period occurring more than 90 days prior
to the date on which such Lender notifies Company of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such reduction is retroactive, no such 90 day time limitation
shall apply to such period of retroactivity, so long as such Lender requests
compensation within 90 days from the date on which such Lender obtained actual
knowledge of such Change in Law.

 

2.8                               Statement of Lenders; Obligation of Lenders
and Issuing Lenders to Mitigate.

 

A.                                    Statements.  Each Lender claiming
compensation or reimbursement pursuant to subsection 2.6D, 2.7 or 2.8B shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis of the calculation of such
compensation or reimbursement, which statement shall be conclusive and binding
upon all parties hereto absent manifest error.

 

B.                                    Mitigation.  Each Lender and Issuing
Lender agrees that, as promptly as practicable after the officer of such Lender
or Issuing Lender responsible for administering the Loans or Letters of Credit
of such Lender or Issuing Lender, as the case may be, becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender or Issuing
Lender to receive payments under subsection 2.7, it will use reasonable efforts
to make, issue, fund or maintain the Commitments of such Lender or the Loans or
Letters of Credit of such Lender or Issuing Lender through another lending or
letter of credit office of such Lender or Issuing Lender, if (i) as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender or Issuing Lender pursuant to subsection 2.7 would be
materially reduced and (ii) as determined by such Lender or Issuing Lender in
its good faith, reasonable judgment, such action would not otherwise be
disadvantageous to such Lender or Issuing Lender; provided that such Lender or
Issuing Lender will not be obligated to utilize such other lending or letter of
credit office pursuant to this subsection 2.8B unless Company agrees to pay all
incremental expenses incurred by such Lender or Issuing Lender as a result of
utilizing such other lending or letter of credit office as described above.

 

2.9                               Replacement of a Lender.

 

If (i) Company receives notice that it may incur Obligations under subsection
2.7 through a written statement delivered pursuant to subsection 2.8A from
Administrative Agent or a Lender or otherwise (other than for breakage costs
under subsection 2.6D or circumstances affecting all of the Lenders), (ii) a
Lender is a Defaulting Lender, (iii) a Lender (a “Non-Consenting Lender”)
refuses to consent to an amendment, modification or waiver of this Agreement
that, pursuant to subsection 10.6, requires the consent of 100% of the Lenders
or 100% of the Lenders with Obligations directly affected or (iv) a Lender
becomes an Affected Lender (any such Lender, a “Subject Lender”), so long as
(A) no Event of Default shall have occurred and be continuing and Company has
obtained a commitment from another Lender or an Eligible Assignee to purchase at
par the Subject Lender’s Loans and assume the Subject

 

48

--------------------------------------------------------------------------------


 

Lender’s Commitments and all other obligations of the Subject Lender hereunder,
(B) such Lender is not an Issuing Lender with respect to any Letters of Credit
outstanding (unless all such Letters of Credit are terminated or arrangements
reasonably acceptable to such Issuing Lender (such as a “back-to-back” letter of
credit) are made), (C) in the case of clause (iii) above, with respect to
matters requiring the consent of 100% of the Lenders, Requisite Lenders have
consented to such amendment, modification or waiver, and (D), if applicable, the
Subject Lender is unwilling to withdraw the notice delivered to Company pursuant
to subsection 2.8 upon 10 days prior written notice to the Subject Lender and
Administrative Agent and/or is unwilling to remedy its default upon three days
prior written notice to the Subject Lender and Administrative Agent, Company may
require the Subject Lender to assign all of its Loans and Commitments to such
other Lender, Lenders, Eligible Assignee or Eligible Assignees pursuant to the
provisions of subsection 10.1B; provided that, prior to or concurrently with
such replacement, (1) the Subject Lender shall have received payment in full of
all principal, interest, fees and other amounts (including all amounts under
subsections 2.6D, 2.7 and/or 2.8B (if applicable)) through such date of
replacement and a release from its obligations under the Loan Documents, (2) the
processing fee required to be paid by subsection 10.1B(i) shall have been paid
to Administrative Agent by Company or the assignee, (3) all of the requirements
for such assignment contained in subsection 10.1B, including, without
limitation, the consent of Administrative Agent (if required) and the receipt by
Administrative Agent of an executed Assignment Agreement and other supporting
documents, have been fulfilled, and (4) in the event such Subject Lender is a
Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender.

 

2.10                        Increase in Commitments.

 

A.                                    Request for Increase.  Provided there
exists no Potential Event of Default or Event of Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Company may on
one occasion during the term of this Agreement request an increase in the
Revolving Loan Commitment Amount by an amount not exceeding $250,000,000;
provided that any such request for an increase shall be in a minimum amount of
$25,000,000 and in multiples of $5,000,000 in excess thereof.  At the time of
sending such notice, Company (in consultation with Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

 

B.                                    Lender Elections to Increase.  Each Lender
shall notify Administrative Agent within such time period whether or not it
agrees to increase its Revolving Loan Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata Share of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Loan Commitment.

 

C.                                    Notification by Administrative Agent;
Additional Lenders.  Administrative Agent shall notify Company and each Lender
of the Lenders’ responses to each request made hereunder.  If the Lenders do not
agree to the full amount of a requested increase, subject to the approval of
Administrative Agent and the Issuing Lender (which approvals shall not be
unreasonably withheld or delayed), Company may also invite additional Eligible

 

49

--------------------------------------------------------------------------------


 

Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Administrative Agent and its counsel.

 

D.                                    Effective Date and Allocations.  If the
Revolving Loan Commitment Amount is increased in accordance with this Section,
Administrative Agent and Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. 
Administrative Agent shall promptly notify Company and the Lenders of the final
allocation of such increase, the Increase Effective Date and revised Pro Rata
Shares.  The increased portion of the Revolving Loan Commitment shall be subject
to the existing terms and conditions of this Agreement.

 

E.                                      Conditions to Effectiveness of
Increase.  As a condition precedent to such increase, Company shall deliver to
Administrative Agent an Officer’s Certificate dated as of the Increase Effective
Date (i) certifying and attaching the resolutions adopted by Company approving
or consenting to such increase, and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Section 5 and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (B) no Potential Event of Default or
Event of Default exists.  Company shall prepay any Revolving Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to subsection 2.6D) to the extent necessary to keep the outstanding Revolving
Loans ratable with any revised Pro Rata Shares arising from any nonratable
increase in the Revolving Loan Commitments under this subsection.

 

F.                                      Conflicting Provisions.  This
Section shall supersede any provisions in subsection 10.5 or 10.6 to the
contrary.

 

2.11                        Conversion to Term Loan.

 

If Company so elects by delivery of a written notice to Administrative Agent at
least three (3) Business Days but not more than thirty (30) days prior to the
date of the Revolving Loan Commitment Termination Date, then on such date (the
“Term Loan Conversion Date”), the Commitments shall be terminated and the then
outstanding principal amount of the Loans (other than Bid Loans) shall be
converted to a term loan which shall, in the case of each Lender, be in the
amount of such Lender’s outstanding Loans (other than Bid Loans) on such date,
and which shall be due and payable in full, together with accrued interest, on
the one year anniversary of the Revolving Loan Commitment Termination Date, with
any prepayment thereof to be made subject to subsection 2.6D; provided, that no
such conversion shall occur if an Event of Default or Potential Event of Default
has occurred and is continuing either on the date of delivery of such notice or
on the Term Loan Conversion Date.  Amounts repaid or prepaid following any such
conversion may not be reborrowed.  On the Term Loan Conversion Date, Company
shall pay a fee to the Agent, for the ratable benefit of each Lender, equal to
the product of (x) 1.00% times (y) the then outstanding principal amount of all
Loans being converted to a term loan on the Term Loan Conversion Date.  If such
term loan conversion has not previously been completed, then on the Revolving
Loan Commitment Termination Date, the Commitments shall be terminated and all of
the Loans and other Obligations shall be due and payable.

 

50

--------------------------------------------------------------------------------


 

2.12                                                                                               
Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

A.                                    Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in subsection 10.6.

 

B.                                    Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by Administrative Agent for
the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to
Administrative Agent for the account of such Defaulting Lender pursuant to
subsection 10.2 or 10.3), shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender and/or Swing Line Lender hereunder;
third, if so determined by Administrative Agent or requested by the Issuing
Lender and/or Swing Line Lender, to Cash Collateralize future funding
obligations of such Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, after a required amount has been fully Cash
Collateralized, to the return to Company of any amount posted thereby which
remains in excess of any such required amount; fifth, as Company may request (so
long as no Potential Event of Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; sixth, if so determined by Administrative Agent and
Company, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; seventh, to the payment of any amounts owing to Administrative Agent,
the Lenders, the Issuing Lender or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by Administrative Agent, any
Lender, the Issuing Lender or Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; eighth, so long as no Potential Event of Default or Event of Default
exists, to the payment of any amounts owing to Company as a result of any
judgment of a court of competent jurisdiction obtained by Company against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and ninth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swing Line Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swing Line Loans or
Letters of Credit were made at a time when the conditions set forth in
subsection 4.2 or 4.3, as applicable, were satisfied or waived, such payment
shall be applied solely to pay the Revolving Loans of, and funded participations
in Swing Line Loans or Letters of Credit owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Revolving Loans
of, or funded participations in Swing Line Loans or Letters of Credit owed to,
such Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to

 

51

--------------------------------------------------------------------------------


 

post Cash collateral pursuant to this subsection 2.12B shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

C.                                    Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to subsection 2.1A(ii) and subsection 3.3,
the “Pro Rata Share” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Loan Commitment of such Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Potential Event of
Default or Event of Default exists and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(A) the Revolving Loan Commitment of that non-Defaulting Lender minus (B) the
aggregate outstanding principal amount of the Loans of that Lender.

 

D.                                    Cash Collateral for Letters of Credit. 
Within three Business Days following demand by the Issuing Lender or
Administrative Agent from time to time, Company shall deliver to Administrative
Agent Cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Lender (after giving effect to subsection 2.12C on
terms reasonably satisfactory to Administrative Agent and the Issuing Lender
(and such Cash collateral shall be in Dollars).  Any such Cash collateral shall
be deposited in a separate account with Administrative Agent, subject to the
exclusive dominion and control of Administrative Agent, as collateral (solely
for the benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s Pro Rata Share of outstanding Letter of Credit Usage. 
Moneys in such account shall be applied by Administrative Agent to reimburse the
Issuing Lender immediately for each Defaulting Lender’s Pro Rata Share of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
Company (including, without limitation, through a Loan) or such Defaulting
Lender.  If Company is no longer required to provide an amount of Cash
collateral hereunder, then such amount (to the extent not applied as aforesaid)
shall be returned to Company promptly following the termination of such
requirement.

 

E.                                      Prepayment of Swing Line Loans.  Within
three Business Days following demand by Swing Line Lender or Administrative
Agent from time to time, Company shall prepay Swing Line Loans in an amount
equal to all Fronting Exposure with respect to Swing Line Lender (after giving
effect to subsection 2.12C).

 

F.                                      Certain Fees.  For any period during
which such Lender is a Defaulting Lender, such Defaulting Lender (i) shall not
be entitled to receive any facility fee pursuant to subsection 2.3A (and Company
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (ii) shall not be
entitled to receive any Letter of Credit commissions pursuant to subsection
3.2(i)(b) otherwise payable to the account of a Defaulting Lender with respect
to any Letter of Credit as to which such Defaulting Lender has not provided Cash
collateral or other credit support arrangements satisfactory to the Issuing
Lender pursuant to subsection 2.12D, but instead, Company shall pay to the
non-Defaulting Lenders the amount of such Letter of Credit commissions in
accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of

 

52

--------------------------------------------------------------------------------


 

Credit pursuant to subsection 2.12C (but excluding any portion of such
commissions attributable to the portion of the Fronting Exposure which has been
Cash Collateralized by Company), with the balance of such fee, if any, payable
to the Issuing Lender for its own account.

 

G.                                    Defaulting Lender Cure.  If Company,
Administrative Agent, Swing Line Lender and the Issuing Lender agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateralization), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to subsection 2.12C), whereupon such Lender will cease to
be a Defaulting Lender; provided, that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Company while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.  If Company is no longer required to provide an amount of Cash
collateral hereunder, then such amount (to the extent not applied as aforesaid)
shall be returned to Company promptly following the termination of such
requirement.

 

Section 3.                                          LETTERS OF CREDIT

 

3.1                               Issuance of Letters of Credit and Lenders’
Purchase of Participations Therein.

 

A.                                    Letters of Credit.  Company may request,
in accordance with the provisions of this subsection 3.1, from time to time
during the period from the Effective Date to but excluding the Revolving Loan
Commitment Termination Date, that one or more Lenders issue Letters of Credit
for the account of Company for the general corporate purposes of Company or a
Subsidiary of Company.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, any one or more Lenders may, but (except as provided in subsection
3.1B(ii)) shall not be obligated to, issue such Letters of Credit in accordance
with the provisions of this subsection 3.1; provided that Company shall not
request that:

 

(i)                                     any Lender issue or amend (and no Lender
shall issue or amend) any Letter of Credit if, after giving effect to such
issuance or amendment, the Total Utilization of Revolving Loan Commitments would
exceed the Revolving Loan Commitment Amount then in effect;

 

(ii)                                  any Lender issue or amend (and no Lender
shall issue or amend) any Letter of Credit if, after giving effect to such
issuance or amendment, the Letter of Credit Usage would exceed $50,000,000;

 

53

--------------------------------------------------------------------------------


 

(iii)                               any Lender issue (and no Lender shall issue)
any Letter of Credit having (or amend any existing Letter of credit so that it
would have) an expiration date later than the earlier of (a) the Revolving Loan
Commitment Termination Date and (b) the date which is one year from the date of
issuance of such Letter of Credit; provided that (x) a Letter of Credit may have
an expiration date later than the Revolving Loan Commitment Termination Date
only if Company agrees to Cash Collateralize such Letter of Credit at least five
Business Days prior to the Revolving Loan Commitment Termination Date (or such
later date as shall be determined by Administrative Agent in its sole
discretion) and (y) Letters of Credit may be issued with (or amended to provide)
a tenor of greater than one year only with the prior written consent of all of
the Lenders; or

 

(iv)                              any Lender issue (and no Lender shall issue)
any Letter of Credit denominated in a currency other than Dollars.

 

Notwithstanding anything contained in this Agreement, no Issuing Lender shall be
under any obligation to issue any Letter of Credit (x) if the Issuing Lender has
received written notice that the conditions precedent set forth in subsection
4.3 have not been satisfied, or (y) at a time when any other Lender is a
Defaulting Lender, unless the Issuing Lender has entered into arrangements
(which may include the delivery of Cash collateral) with Company or such
Defaulting Lender which are satisfactory to the Issuing Lender to eliminate the
Issuing Lender’s Fronting Exposure (after giving effect to subsection 2.12C)
with respect to any such Defaulting Lender.

 

B.                                    Mechanics of Issuance.

 

(i)                                     Request for Issuance.  Whenever Company
desires the issuance of a Letter of Credit, it shall deliver to the proposed
Issuing Lender (with a copy to Administrative Agent if Administrative Agent is
not the proposed Issuing Lender) a Request for Issuance no later than 1:00 P.M.
(Minneapolis time) at least five Business Days or such shorter period as may be
agreed to by the Issuing Lender in any particular instance, in advance of the
proposed date of issuance.  The Issuing Lender, in its reasonable discretion,
may require changes in the text of the proposed Letter of Credit or any
documents described in or attached to the Request for Issuance.  In furtherance
of the provisions of subsection 10.8, and not in limitation thereof, Company may
submit Requests for Issuance by telefacsimile and Administrative Agent and
Issuing Lenders may rely and act upon any such Request for Issuance without
receiving an original signed copy thereof.

 

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Company shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Company is required to certify in the applicable Request for Issuance.

 

(ii)                                  Determination of Issuing Lender.  Upon
receipt by a proposed Issuing Lender of a Request for Issuance pursuant to
subsection 3.1B(i) requesting the issuance of a Letter of Credit, (a) in the
event Administrative Agent is the proposed Issuing

 

54

--------------------------------------------------------------------------------


 

Lender, Administrative Agent shall be the Issuing Lender with respect to such
Letter of Credit and shall issue such Letter of Credit, notwithstanding the fact
that the Letter of Credit Usage with respect to such Letter of Credit and with
respect to all other Letters of Credit issued by Administrative Agent, when
aggregated with Administrative Agent’s outstanding Revolving Loans and Swing
Line Loans, may exceed the amount of Administrative Agent’s Revolving Loan
Commitment then in effect; and (b) in the event any other Lender is the proposed
Issuing Lender, such Lender shall promptly notify Company and Administrative
Agent whether or not, in its sole discretion, it has elected to issue such
Letter of Credit, and (1) if such Lender so elects to issue such Letter of
Credit it shall be the Issuing Lender with respect thereto and (2) if such
Lender fails to so promptly notify Company and Administrative Agent or declines
to issue such Letter of Credit, Company may request Administrative Agent or
another Lender to be the Issuing Lender with respect to such Letter of Credit in
accordance with the provisions of this subsection 3.1B.

 

(iii)                               Issuance of Letter of Credit.  Upon
satisfaction or waiver (in accordance with subsection 10.6) of the conditions
set forth in subsection 4.3, the Issuing Lender shall issue the requested Letter
of Credit in accordance with the Issuing Lender’s standard operating procedures.

 

(iv)                              Notification to Lenders.  Upon the issuance of
or amendment to any Letter of Credit the applicable Issuing Lender shall
promptly notify Administrative Agent and Company of such issuance or amendment
in writing and such notice shall be accompanied by a copy of such Letter of
Credit or amendment.  Upon receipt of such notice (or, if Administrative Agent
is the Issuing Lender, together with such notice), Administrative Agent shall
notify each Lender in writing of such issuance or amendment and the amount of
such Lender’s respective participation in such  Letter of Credit or amendment,
and, if so requested by a Lender, Administrative Agent shall provide such Lender
with a copy of such Letter of Credit or amendment.  In the event that Issuing
Lender is other than Administrative Agent, such Issuing Lender will send by
facsimile transmission to Administrative Agent, promptly upon the first Business
Day of each week, a report of its daily aggregate maximum amount available for
drawing under commercial Letters of Credit for the previous week.  Upon receipt
of such report, Administrative Agent shall notify each Lender in writing of the
contents thereof.

 

C.                                    Lenders’ Purchase of Participations in
Letters of Credit.  Immediately upon the issuance of each Letter of Credit, and
as of the Closing Date with respect to the Letters of Credit listed on Schedule
1.2, each Lender shall be deemed to, and hereby agrees to, have irrevocably
purchased from the Issuing Lender a participation in such Letter of Credit and
any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share of the maximum amount that is or at any time may become available to be
drawn thereunder.

 

3.2                               Letter of Credit Fees.

 

Company agrees to pay the following amounts with respect to Letters of Credit
issued or outstanding hereunder:

 

55

--------------------------------------------------------------------------------


 

(i)                                     with respect to each Letter of Credit,
(a) a fronting fee, payable directly to the applicable Issuing Lender for its
own account, in an amount agreed to between Company and the applicable Issuing
Lender and (b) a letter of credit fee, payable to Administrative Agent for the
account of Lenders, equal to the applicable Eurodollar Rate Margin plus, for as
long as any increased rates of interest apply pursuant to subsection 2.2E, 2%
per annum, multiplied by the daily amount available to be drawn under such
Letter of Credit, each such fronting fee or letter of credit fee to be payable
in arrears on and to (but excluding) the last Business Day of each March, June,
September and December of each year and on the Revolving Loan Commitment
Termination Date and computed on the basis of a 360-day year for the actual
number of days elapsed, including any period after the Revolving Loan Commitment
Termination Date during which such Letter of Credit remains outstanding, whether
pursuant to subsection 3.1A(iii) or otherwise; and

 

(ii)                                  with respect to the issuance, amendment or
transfer of each Letter of Credit and each payment of a drawing made thereunder
(without duplication of the fees payable under clause (i) above), documentary
and processing charges payable directly to the applicable Issuing Lender for its
own account in accordance with such Issuing Lender’s standard schedule for such
charges in effect at the time of such issuance, amendment, transfer or payment,
as the case may be.

 

For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination.

 

3.3                               Drawings and Reimbursement of Amounts Paid
Under Letters of Credit.

 

A.                                    Responsibility of Issuing Lender With
Respect to Drawings.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Lender shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.

 

B.                                    Reimbursement by Company of Amounts Paid
Under Letters of Credit.  In the event an Issuing Lender has determined to honor
a drawing under a Letter of Credit issued by it, such Issuing Lender shall
immediately notify Company and Administrative Agent, and Company shall reimburse
such Issuing Lender on or before the Business Day immediately following the date
on which such drawing is honored (the “Reimbursement Date”) in an amount in
Dollars and in same day funds equal to the amount of such payment; provided
that, anything contained in this Agreement to the contrary notwithstanding,
(i) unless Company shall have notified Administrative Agent and such Issuing
Lender prior to 12:00 noon (Minneapolis time) on the date such drawing is
honored that Company intends to reimburse such Issuing Lender for the amount of
such payment with funds other than the proceeds of Revolving Loans, Company
shall be deemed to have given a timely Notice of Revolving Borrowing to
Administrative Agent requesting Lenders to make Revolving Loans that are Base
Rate Loans on the Reimbursement Date in an amount in Dollars equal to the amount
of such payment and (ii) subject to satisfaction or waiver of the conditions
specified in subsection 4.2, Lenders shall, on

 

56

--------------------------------------------------------------------------------


 

the Reimbursement Date, make Revolving Loans that are Base Rate Loans in the
amount of such payment, the proceeds of which shall be applied directly by
Administrative Agent to reimburse such Issuing Lender for the amount of such
payment; and provided, further that if for any reason proceeds of Revolving
Loans are not received by such Issuing Lender on the Reimbursement Date in an
amount equal to the amount of such payment, Company shall reimburse such Issuing
Lender, on demand, in an amount in same day funds equal to the excess of the
amount of such payment over the aggregate amount of such Revolving Loans, if
any, which are so received.  Nothing in this subsection 3.3B shall be deemed to
relieve any Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and Company shall retain any and all
rights it may have against any Lender resulting from the failure of such Lender
to make such Revolving Loans under this subsection 3.3B.  During the continuance
of an Event of Default, if Administrative Agent receives any Cash collateral in
respect of any outstanding Letter of Credit, such Cash collateral shall be held
by Administrative Agent for the ratable benefit of the Lenders.

 

C.                                    Payment by Lenders of Unreimbursed Amounts
Paid Under Letters of Credit.

 

(i)                                     Payment by Lenders.  In the event that
Company shall fail for any reason to reimburse any Issuing Lender as provided in
subsection 3.3B in an amount equal to the amount of any payment by such Issuing
Lender under a Letter of Credit issued by it, such Issuing Lender shall promptly
notify Administrative Agent, who shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share (after giving effect
to any Revolving Loans made by such Lender under subsection 3.3B in respect of
such drawing).  Each Lender (other than such Issuing Lender) shall make
available to Administrative Agent an amount equal to its respective
participation, in Dollars, in same day funds, at the Funding and Payment Office,
not later than 1:00 P.M. (Minneapolis time) on the first Business Day after the
date notified by Administrative Agent, and Administrative Agent shall make
available to such Issuing Lender in Dollars, in same day funds, at the office of
such Issuing Lender on such Business Day the aggregate amount of the payments so
received by Administrative Agent.  In the event that any Lender fails to make
available to Administrative Agent on such Business Day the amount of such
Lender’s participation in such Letter of Credit as provided in this subsection
3.3C, such Issuing Lender shall be entitled to recover such amount on demand
from such Lender together with interest thereon at the rate customarily used by
such Issuing Lender for the correction of errors among banks for three Business
Days and thereafter at the Base Rate.  Nothing in this subsection 3.3C shall be
deemed to prejudice the right of Administrative Agent to recover, for the
benefit of Lenders, from any Issuing Lender any amounts made available to such
Issuing Lender pursuant to this subsection 3.3C in the event that it is
determined by the final judgment of a court of competent jurisdiction that the
payment with respect to a Letter of Credit by such Issuing Lender in respect of
which payments were made by Lenders constituted gross negligence or willful
misconduct on the part of such Issuing Lender.

 

(ii)                                  Distribution to Lenders of Reimbursements
Received From Company.  In the event any Issuing Lender shall have been
reimbursed by other Lenders pursuant to

 

57

--------------------------------------------------------------------------------


 

subsection 3.3C(i) for all or any portion of any payment by such Issuing Lender
under a Letter of Credit issued by it, and Administrative Agent or such Issuing
Lender thereafter receives any payments from Company in reimbursement of such
payment under the Letter of Credit, to the extent any such payment is received
by such Issuing Lender, it shall distribute such payment to Administrative
Agent, and Administrative Agent shall distribute to each other Lender that has
paid all amounts payable by it under subsection 3.3C(i) with respect to such
payment such Lender’s Pro Rata Share of all payments subsequently received by
Administrative Agent or by such Issuing Lender from Company.  Any such
distribution shall be made to a Lender at the account specified in subsection
2.4B(iii).

 

D.                                    Interest on Amounts Paid Under Letters of
Credit.

 

(i)                                     Payment of Interest by Company.  Company
agrees to pay to Administrative Agent, with respect to payments under any
Letters of Credit issued by any Issuing Lender, interest on the amount paid by
such Issuing Lender in respect of each such payment from the date a drawing is
honored to but excluding the date such amount is reimbursed by Company
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B) at a rate equal to (a) for the period from the date
such drawing is honored to but excluding the Reimbursement Date, the rate then
in effect under this Agreement with respect to Base Rate Loans and
(b) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Base Rate Loans. 
Interest payable pursuant to this subsection 3.3D(i) shall be computed on the
basis of a 365-day year (or 366-day year in case of a leap year) for the actual
number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.

 

(ii)                                  Distribution of Interest Payments by
Administrative Agent.  Promptly upon receipt by Administrative Agent of any
payment of interest pursuant to subsection 3.3D(i) with respect to a payment
under a Letter of Credit, (a) Administrative Agent shall distribute to (x) each
Lender (including the Issuing Lender) out of the interest received by
Administrative Agent in respect of the period from the date such drawing is
honored to but excluding the date on which the applicable Issuing Lender is
reimbursed for the amount of such payment (including any such reimbursement out
of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period pursuant to subsection 3.2 if no drawing had been honored under such
Letter of Credit, and (y) such Issuing Lender the amount, if any, remaining
after payment of the amounts applied pursuant to clause (x), and (b) in the
event such Issuing Lender shall have been reimbursed by other Lenders pursuant
to subsection 3.3C(i) for all or any portion of such payment, Administrative
Agent shall distribute to each Lender (including such Issuing Lender) that has
paid all amounts payable by it under subsection 3.3C(i) with respect to such
payment such Lender’s Pro Rata Share of any interest received by Administrative
Agent in respect of that portion of such payment so made by Lenders for the
period from the date on which such Issuing Lender was so reimbursed to but
excluding the date on which such portion

 

58

--------------------------------------------------------------------------------


 

of such payment is reimbursed by Company.  Any such distribution shall be made
to a Lender at the account specified in subsection 2.4B(iii).

 

3.4                               Obligations Absolute.

 

The obligation of Company to reimburse each Issuing Lender for payments under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Lenders pursuant to subsection 3.3B and the obligations of Lenders under
subsection 3.3C(i) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
including any of the following circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit;

 

(ii)                                  the existence of any claim, set-off,
defense or other right which Company or any Lender may have at any time against
a beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), any Issuing Lender or other Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Company or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

 

(iii)                               any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

(iv)                              payment by the applicable Issuing Lender under
any Letter of Credit against presentation of a draft or other document which
does not substantially comply with the terms of such Letter of Credit;

 

(v)                                 any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Company or any of its Subsidiaries;

 

(vi)                              any breach of this Agreement or any other Loan
Document by any party thereto;

 

(vii)                           any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or

 

(viii)                        the fact that an Event of Default or a Potential
Event of Default shall have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

 

59

--------------------------------------------------------------------------------


 

3.5                               Nature of Issuing Lenders’ Duties.

 

As between Company and any Issuing Lender, Company assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Lender by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

 

3.6                               Applicability of UCP and ISP.

 

Unless otherwise expressly agreed by the Issuing Lender and Company when a
Letter of Credit is issued, the rules of the Uniform Customs and Practice for
Documentary Credits (UCP 600) (the “UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, or International
Standby Practices (ISP 98), Publication 590, as applicable, shall apply to each
Letter of Credit.

 

Section 4.                                          CONDITIONS TO LOANS AND
LETTERS OF CREDIT

 

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

60

--------------------------------------------------------------------------------


 

4.1                               Conditions to Closing.

 

This Agreement shall become effective subject to prior or concurrent
satisfaction of the following conditions, upon which the Closing Date shall
occur:

 

A.                                    Loan Documents.  Company shall deliver to
Lenders (or to Administrative Agent with sufficient originally executed copies,
where appropriate, for each Lender) the following with respect to Company, each,
unless otherwise noted, dated the date hereof:

 

(i)                                     Copies of the Organizational Documents
of Company, certified by the Secretary of State of its jurisdiction of
organization or, if such document is of a type that may not be so certified,
certified by the secretary or similar officer of Company, together with a good
standing certificate from the Secretary of State of its jurisdiction of
organization dated a recent date prior to the date hereof;

 

(ii)                                  Resolutions of the Governing Body of
Company approving and authorizing the execution, delivery and performance of the
Loan Documents, certified as of the date hereof by the secretary or similar
officer of Company as being in full force and effect without modification or
amendment;

 

(iii)                               Signature and incumbency certificates of the
officers of Company executing the Loan Documents;

 

(iv)                              Executed originals of the Loan Documents; and

 

(v)                                 Such other opinions, documents or materials
as Administrative Agent or any Lender may reasonably request.

 

B.                                    Fees.  Company shall have paid to
Administrative Agent, for distribution (as appropriate) to Administrative Agent,
the Syndication Agent and Lenders, the fees payable on the date hereof referred
to in subsection 2.3.

 

C.                                    Representations and Warranties.  Company
shall have delivered to Administrative Agent an Officer’s Certificate, in form
and substance satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 are true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of that date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects on and as of such earlier date);
provided that, if a representation and warranty is qualified as to materiality,
the applicable materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this condition.

 

D.                                    Financial Statements.  Lenders shall have
received from Company audited financial statements for the year ended
December 31, 2009 and unaudited financial statements for the fiscal quarter
ended June 30, 2010 of Company and its Subsidiaries in form and substance
reasonably satisfactory to Administrative Agent.

 

61

--------------------------------------------------------------------------------


 

E.                                      Opinion of Counsel.  Lenders shall have
received executed copies of the opinion of Company’s General Counsel, dated as
of the date hereof and in form and substance reasonably satisfactory to
Administrative Agent.

 

F.                                      Solvency Assurances.  Administrative
Agent and Lenders shall have received an Officer’s Certificate of Company dated
as of the date hereof as to solvency matters in form and substance reasonably
satisfactory to Administrative Agent.

 

G.                                    Termination of Existing Credit Agreement. 
Administrative Agent shall have received evidence of the termination of the
Credit Agreement dated as of September 30, 2005 among Company, the lenders party
thereto and Wells Fargo, as administrative agent, and the payment of all amounts
due and payable thereunder.

 

H.                                    Necessary Governmental Authorizations and
Consents; Expiration of Waiting Periods, Etc.  Company shall have obtained all
Governmental Authorizations and all consents of other Persons, in each case that
are necessary or advisable in connection with the transactions contemplated by
the Loan Documents and all Governmental Authorizations and consents necessary
for the continued operation of the business conducted by Company and its
Subsidiaries in substantially the same manner as conducted prior to the date
hereof.  Each such Governmental Authorization and consent shall be in full force
and effect, except in a case where the failure to obtain or maintain a
Governmental Authorization or consent, either individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
or the financing thereof.  No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending.

 

I.                                         Completion of Proceedings.  All
corporate and other proceedings taken or to be taken in connection with the
transactions contemplated hereby and all documents incidental thereto not
previously found acceptable by Administrative Agent, acting on behalf of
Lenders, and its counsel shall be satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

J.                                      Patriot Act and “Know Your Customer”
Information.  The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

 

4.2                               Conditions to Effective Date; All Loans.

 

The obligations of Lenders to make any Revolving Loans (including Swing Line
Loans) on any Funding Date are, in addition to the conditions precedent
specified in subsection 4.1, subject to prior or concurrent satisfaction of the
following conditions:

 

62

--------------------------------------------------------------------------------


 

A.                                    Notice of Revolving Borrowing. 
Administrative Agent shall have received before that Funding Date, in accordance
with the provisions of subsection 2.1B, a duly executed Notice of Revolving
Borrowing, in each case signed by a duly authorized Officer of Company.

 

B.                                    Representations and Warranties True; No
Default; Etc.  As of that Funding Date:

 

(i)                                     the representations and warranties
contained herein (other than subsection 5.4) and in the other Loan Documents
shall be true and correct in all material respects on and as of that Funding
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; provided, that,
if a representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition;

 

(ii)                                  no event shall have occurred and be
continuing or would result from the consummation of the borrowing contemplated
by such Notice of Revolving Borrowing that would constitute an Event of Default
or a Potential Event of Default; and

 

(iii)                               no order, judgment or decree of any
arbitrator or Government Authority shall purport to enjoin or restrain such
Lender from making the Loans to be made by it on that Funding Date.

 

4.3                               Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:

 

A.                                    On or before the date of issuance of such
Letter of Credit, Administrative Agent shall have received, in accordance with
the provisions of subsection 3.1B(i), an originally executed Request for
Issuance (or a facsimile copy thereof) in each case signed by a duly authorized
Officer of Company, together with all other information specified in subsection
3.1B(i) and such other documents or information as the applicable Issuing Lender
may reasonably require in connection with the issuance of such Letter of Credit.

 

B.                                    On the date of issuance of such Letter of
Credit, all conditions precedent described in subsection 4.2B shall be satisfied
to the same extent as if the issuance of such Letter of Credit were the making
of a Loan and the date of issuance of such Letter of Credit were a Funding Date.

 

63

--------------------------------------------------------------------------------


 

Section 5.                                          COMPANY’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Lenders to
purchase participations therein, Company represents and warrants to each Lender:

 

5.1                               Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.

 

A.                                    Organization and Powers.  Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Company has all requisite corporate power and
authority to own and operate its properties, to carry on its business as now
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

B.                                    Qualification and Good Standing.  Company
is qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing would not reasonably be expected to result in a Material Adverse
Effect.

 

C.                                    Conduct of Business.  Company and its
Subsidiaries are engaged only in the businesses permitted to be engaged in
pursuant to subsection 7.7.

 

D.                                    Subsidiaries.  The Capital Stock of each
of the Significant Subsidiaries of Company is duly authorized, validly issued,
fully paid and nonassessable and none of such Capital Stock constitutes Margin
Stock.  Each of the Subsidiaries of Company is a corporation, partnership, trust
or limited liability company duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of organization set forth
therein, has all requisite organizational power and authority to own and operate
its properties and to carry on its business as now conducted, and is qualified
to do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case except where failure to be so qualified or in good standing or a lack of
such power and authority would not reasonably be expected to result in a
Material Adverse Effect.

 

5.2                               Authorization of Borrowing, etc.

 

A.                                    Authorization of Borrowing.  The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary organizational action on the part of Company.

 

B.                                    No Conflict.  The execution, delivery and
performance by Company of the Loan Documents and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, the Organizational Documents of Company or
any of its Subsidiaries or any order, judgment or decree of any court or other
Government Authority binding on Company or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any

 

64

--------------------------------------------------------------------------------


 

Contractual Obligation of Company or any of its Subsidiaries, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries (other than any Liens created under
any of the Loan Documents in favor of Administrative Agent on behalf of
Lenders), or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of Company or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the date hereof and disclosed in writing to Lenders and except, in each
case, to the extent such violation, conflict, Lien or failure to obtain such
approval or consent would not reasonably be expected to result in a Material
Adverse Effect.

 

C.                                    Governmental Consents.  The execution,
delivery and performance by Company of the Loan Documents and the consummation
of the transactions contemplated by the Loan Documents do not and will not
require any Governmental Authorization except to the extent failure to obtain
any such Governmental Authorization would not reasonably be expected to have a
Material Adverse Effect.

 

D.                                    Binding Obligation.  Each of the Loan
Documents has been duly executed and delivered by Company and is the legally
valid and binding obligation of Company, enforceable against Company in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

5.3                               Financial Condition.

 

Company has heretofore delivered to Lenders, at Lenders’ request, the audited
consolidated balance sheets, statements of income and cash flows of Company and
its Subsidiaries as at and for the year ended December 31, 2009, and the
unaudited consolidated balance sheets, statements of income and cash flows of
Company and its Subsidiaries as at and for the fiscal quarter ended June 30,
2010.  All such statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position (on a consolidated
basis) of the entities described in such financial statements as at the
respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnote disclosure.

 

5.4                               No Material Adverse Change.

 

Since December 31, 2009, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

5.5                               Title to Properties; Liens.

 

Company and its Significant Subsidiaries have good and marketable title to all
of their respective properties and assets reflected in the financial statements
referred to in subsection 5.3 or in the most recent financial statements
delivered pursuant to subsection 6.1, in each case except for assets disposed of
since the date of such financial statements in the ordinary

 

65

--------------------------------------------------------------------------------


 

course of business or as otherwise permitted under subsection 7.5 and except for
defects and irregularities that would not reasonably be expected to result in a
Material Adverse Effect.  Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

 

5.6                               Litigation; Adverse Facts.

 

Except as set forth in Schedule 5.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of Company or any of its Subsidiaries) at
law or in equity, or before or by any court or other Government Authority
(including any Environmental Claims) that are pending or, to the knowledge of
Company, threatened against or affecting Company or any of its Subsidiaries or
any property of Company or any of its Subsidiaries and that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.  Neither Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect.

 

5.7                               Payment of Taxes.

 

Except to the extent permitted by subsection 6.3, all federal and all other
material tax returns and reports of Company and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all material assessments, fees and other
governmental charges upon Company and its Subsidiaries and upon their respective
properties, assets, income, businesses and franchises that are due and payable
have been paid when due and payable, unless such taxes, assessments, fees or
charges are being actively contested by Company or such Subsidiary in good faith
and by appropriate proceedings and reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

 

5.8                               Governmental Regulation.

 

Company is not subject to regulation under the Investment Company Act of 1940.

 

5.9                               Securities Activities.

 

No part of the proceeds of the Loans will be used for the purpose, directly or
indirectly, of buying or carrying any Margin Stock.

 

5.10                        Employee Benefit Plans.

 

A.                                    Company, each of its Subsidiaries and each
of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations in each case thereunder with
respect to each Employee Benefit Plan, and have performed all their obligations
under each Employee Benefit Plan.  To the knowledge of Company and each of its
Subsidiaries,

 

66

--------------------------------------------------------------------------------


 

each Employee Benefit Plan that is intended to qualify under Section 401(a) of
the Internal Revenue Code is so qualified.

 

B.                                    No ERISA Event has occurred or is
reasonably expected to occur.

 

5.11                        Environmental Protection.

 

In the ordinary course of its business, the officers of Company and its
Subsidiaries consider the effect of Environmental Laws on the business of
Company and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to Company due to Environmental Laws. 
On the basis of this consideration, Company has concluded that Environmental
Laws would not reasonably be expected to have a Material Adverse Effect. 
Neither Company nor any Subsidiary has received any notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.

 

5.12                        Solvency.

 

Company is and, upon the incurrence of any Obligations by Company on any date on
which this representation is made, will be, Solvent.

 

5.13                        Disclosure.

 

No representation or warranty of Company contained in the Confidential
Information Memorandum or in any Loan Document or in any other document,
certificate or written statement furnished to Lenders by or on behalf of Company
for use in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact (known to Company, in the case of any information not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Company to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

 

5.14                        Foreign Assets Control Regulations, etc..

 

Neither the making of the Loans to, or issuance of Letters of Credit on behalf
of, Company nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto. 
Without limiting the foregoing, neither Company nor any of its Subsidiaries or
Affiliates (a) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking

 

67

--------------------------------------------------------------------------------


 

Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed.  Reg.  49079 (2001)) or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such Person.  Company and its Subsidiaries and Affiliates are in compliance,
in all material respects, with the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).

 

Section 6.                                          AFFIRMATIVE COVENANTS

 

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit or in the case of any Letters of Credit
remaining outstanding beyond the Revolving Loan Commitment Termination Date,
upon the Cash Collateralization of all such Letters of Credit, unless Requisite
Lenders shall otherwise give consent, Company shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Section 6.

 

6.1                               Financial Statements and Other Reports.

 

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Company will deliver, or cause to be delivered, to Administrative Agent
and Lenders:

 

(i)                                     Events of Default, etc.:  reasonably
promptly upon any officer of Company obtaining knowledge of any condition or
event that constitutes an Event of Default or Potential Event of Default, or
becoming aware that any Lender has given any notice (other than to
Administrative Agent) or taken any other action with respect to a claimed Event
of Default or Potential Event of Default, an Officer’s Certificate specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given or action taken by any such Person and the nature of
such claimed Event of Default or Potential Event of Default, and what action
Company has taken, is taking and proposes to take with respect thereto;

 

(ii)                                  Quarterly Financials:  (a) as soon as
available and in any event within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, the consolidated balance sheets of
Company and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of Company and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and
certified by the chief financial officer of Company that they fairly present, in
all material respects, the financial condition of Company and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments and the absence of footnote disclosure, and
(b) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal

 

68

--------------------------------------------------------------------------------


 

Year, a narrative report describing the operations of Company and its
Subsidiaries in the form prepared for presentation to senior management for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter; it being understood and agreed that the
delivery of Company’s Form 10-Q promptly following the filing thereof with the
Securities and Exchange Commission shall satisfy the delivery requirements set
forth in this clause (subject to the time periods set forth in this clause
(ii));

 

(iii)                               Year-End Financials:  as soon as available
and in any event within 90 days after the end of each Fiscal Year, (a) the
consolidated balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, all in reasonable detail and certified by
the chief financial officer of Company that they fairly present, in all material
respects, the consolidated financial condition of Company and its Subsidiaries
as at the dates indicated and the consolidated results of their operations and
their cash flows for the periods indicated, (b) a report for Company and its
Subsidiaries setting forth in comparative form the corresponding figures for the
previous Fiscal Year, (c) a narrative report describing the operations of
Company and its Subsidiaries in the form prepared for presentation to senior
management for such Fiscal Year, (d) in the case of all such consolidated
financial statements, a report and opinion thereon of independent certified
public accountants of recognized national standing selected by Company and
reasonably satisfactory to Administrative Agent, which report and opinion shall
be prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and applicable Securities Laws unqualified as to the scope of
the audit or the ability of Company and its Subsidiaries to continue as a going
concern, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the consolidated
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards, and it being
understood and agreed that the delivery of Company’s Form 10-K promptly after
the filing thereof with the Securities and Exchange Commission shall satisfy the
requirements set forth in this clause (subject to the time periods set forth in
this clause (iii));

 

(iv)                              Compliance Certificates:  together with each
delivery of financial statements pursuant to subdivisions (ii) and (iii) above,
(a) an Officer’s Certificate of Company stating that the signers have reviewed
the terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such

 

69

--------------------------------------------------------------------------------


 

condition or event existed or exists, specifying the nature and period of
existence thereof and what action Company has taken, is taking and proposes to
take with respect thereto; and (b) a Compliance Certificate demonstrating in
reasonable detail compliance at the end of the applicable accounting periods
with the restrictions contained in subsection 7.4;

 

(v)                                 SAP Financial Statements.  (a) as soon as
available and in any event within 60 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, copies of the unaudited Quarterly
Statement of IDS Property Casualty Insurance Company, RiverSource Life Insurance
Company and each other Insurance Subsidiary requested in writing by
Administrative Agent, certified by the chief financial officer or the treasurer
of such Insurance Subsidiary, all such statements to be prepared in accordance
with SAP consistently applied throughout the periods reflected therein, (b) as
soon as available and in any event within 100 days after the end of each Fiscal
Year, copies of the unaudited Annual Statement of IDS Property Casualty
Insurance Company, RiverSource Life Insurance Company and each other Insurance
Subsidiary requested in writing by Administrative Agent, certified by the chief
financial officer or the treasurer of such Insurance Subsidiary, all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein, and (c) as soon as available and in any event by
June 1 of each year, copies of the audited Annual Statement for the prior Fiscal
Year of IDS Property Casualty Insurance Company, RiverSource Life Insurance
Company and each other Insurance Subsidiary requested in writing by
Administrative Agent certified by independent certified public accountants of
recognized national standing selected by Company and reasonably satisfactory to
Administrative Agent, all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein.

 

(vi)                              SEC Filings and Press Releases:  promptly upon
their becoming available, copies of (a) regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (b) all press releases and
other statements made available generally by Company or any of its Subsidiaries
to the public concerning material developments in the business of Company and
its Subsidiaries, taken as a whole;

 

(vii)                           ERISA Events:  promptly upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a written notice
specifying the nature thereof, what action Company, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

 

(viii)                        ERISA Notices:  with reasonable promptness, copies
of all notices received by Company or any of its Subsidiaries from a
Multiemployer Plan sponsor or a Government Authority concerning an ERISA Event;

 

70

--------------------------------------------------------------------------------


 

(ix)                                Ratings:  reasonably promptly after becoming
aware of any change in Company’s Debt Rating, a statement describing such
change, whether such change was made by S&P, Moody’s or both and the effective
date of such change; and

 

(x)                                   Other Information:  with reasonable
promptness, such other information and data with respect to Company or any of
its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent.

 

6.2                               Existence, etc.

 

Except as permitted under subsection 7.5, Company will, and will cause each of
its Significant Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights and franchises material to its business;
provided, however that neither Company nor any of its Subsidiaries shall be
required to preserve any such right or franchise if the Governing Body of
Company or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of Company or such Subsidiary,
as the case may be, and that the loss thereof would not reasonably be expected
to result in a Material Adverse Effect; provided further that Company will not
be required to preserve and keep in full force and effect the existence of any
Subsidiary, if the Governing Body of Company or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of Company or such Subsidiary and that the loss thereof would not
reasonably be expected to result in a Material Adverse Effect.

 

6.3                               Payment of Taxes and Claims.

 

Company will, and will cause each of its Significant Subsidiaries to, pay all
material taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any material penalty accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any material penalty or
fine shall be incurred with respect thereto; provided that no such tax,
assessment, charge or claim need be paid if it is being contested in good faith
by appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP or SAP, as
applicable, shall have been made therefor and (ii) in the case of a tax,
assessment, charge or claim which has or may become a Lien against any of the
assets of Company or its Significant Subsidiaries, the Lien is not being
enforced by foreclosure or sale of any portion of such assets to satisfy such
charge or claim or is otherwise permitted by this Agreement.

 

6.4                               Maintenance of Properties; Insurance.

 

A.                                    Maintenance of Properties.  Company will,
and will cause each of its Significant Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all properties used or useful in the business of Company and its
Significant Subsidiaries (including all intellectual property) if the failure to
so maintain any such properties would reasonably be expected to result in a
Material Adverse Effect.

 

71

--------------------------------------------------------------------------------


 

B.                                    Insurance.  Company will insure its and
its Subsidiaries’ assets and businesses in such manner and to such extent as is
customary for companies engaged in the same or similar businesses in similar
locations.

 

6.5                               Inspection Rights.

 

Company shall, and shall cause each of its Significant Subsidiaries to, permit
any authorized representatives designated by Administrative Agent (and, during
the continuance of an Event of Default, any Lender) to visit and inspect any of
the properties of Company or of any of its Significant Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants (provided that Company may, if it so
chooses, be present at or participate in any such discussion), all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested or at any time or from time to time
following the occurrence and during the continuation of an Event of Default.

 

6.6                               Compliance with Laws, etc.

 

Company shall comply, and shall cause each of its Subsidiaries to comply, with
the requirements of all applicable laws, rules, regulations and orders of any
Government Authority (including all Environmental Laws), noncompliance with
which would reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

Section 7.                                          NEGATIVE COVENANTS

 

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give consent, Company shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 7.

 

7.1                               Liens and Related Matters.

 

A.                                    Prohibition on Liens.  Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

 

(i)                                     Permitted Encumbrances;

 

(ii)                                  Liens described in Schedule 7.1 annexed
hereto;

 

72

--------------------------------------------------------------------------------


 

(iii)                               Liens securing obligations incurred in
connection with any transaction (including an agreement with respect thereto)
now existing or hereafter entered into which is a rate swap transaction, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) and any combination of these transactions
or other similar arrangements or contracts, in each case entered into in the
ordinary course of business for the purpose of asset and liability management;

 

(iv)                              Liens on any property or assets existing at
the time such property or asset was acquired (including Liens on the property or
assets of any Person that becomes a Subsidiary of Company that existed at the
time such Person became a Subsidiary by acquisition, merger, consolidation or
otherwise), which Liens were not created in contemplation of such acquisition;
provided that (i) such Liens shall not extend to or cover any property or assets
of any character other than the property being acquired and (ii) such Liens
shall secure only those obligations which such Liens secured on the date of such
acquisition;

 

(v)                                 Liens in respect of purchase money and
Capital Lease obligations upon or in any real property or equipment acquired or
held by Company or any Subsidiary in the ordinary course of business to secure
the purchase price of such property or equipment or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of such property or
equipment; provided that (i) such Liens shall not extend to or cover any
property or assets of any character other than the property or equipment being
financed and (ii) the aggregate amount of Indebtedness secured by such Liens
(other than secured Indebtedness incurred in sale/leaseback transactions
involving real property occupied by Company or its Subsidiaries) does not exceed
$100,000,000 at any time outstanding;

 

(vi)                              Liens on any real property securing
Indebtedness in respect of which (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating the Lien or providing for the Indebtedness secured
by the Lien is limited to such real property directly securing such Indebtedness
and (ii) such holder may not under the instrument creating the Lien or providing
for the Indebtedness secured by the Lien collect by levy of execution or
otherwise against assets or property of Company or any Subsidiary (other than
such real property directly securing such Indebtedness) if Company or such
Subsidiary fails to pay such Indebtedness when due and such holder obtains a
judgment with respect thereto, except for recourse obligations that are
customary in “non-recourse” real estate transactions;

 

(vii)                           Liens on mortgage-backed securities in favor of
a Federal Reserve Bank;

 

(viii)                        Liens on assets securing obligations owing to a
Federal Home Loan Bank;

 

(ix)                                Liens on assets securing repurchase
agreements;

 

73

--------------------------------------------------------------------------------


 

(x)                                   other Liens securing liabilities in an
aggregate amount not to exceed 10% of Consolidated Net Worth; and

 

(xi)                                the replacement, extension or renewal of any
Lien permitted by clauses (ii), (iv) and (v) above upon or in the same property
subject thereto arising out of the replacement, extension or renewal of the
Indebtedness secured thereby (without any increase in the amount thereof).

 

B.                                    No Further Negative Pledges.  Company will
not, and will not permit any of its Subsidiaries to, enter into or otherwise
cause or suffer to exist any agreement prohibiting the creation or assumption of
any Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than (i) any agreement evidencing Indebtedness secured by Liens
permitted by this Agreement, as to the assets securing such Indebtedness and
(ii) any agreement evidencing an asset sale, as to the assets being sold.

 

C.                                    No Restrictions on Subsidiary
Distributions to Company or Other Subsidiaries.  Company will not, and will not
permit any of its Subsidiaries to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Subsidiary to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Company or any
other Subsidiary of Company, (ii) repay or prepay any Indebtedness owed by such
Subsidiary to Company or any other Subsidiary of Company, (iii) make loans or
advances to Company or any other Subsidiary of Company, or (iv) transfer any of
its property or assets to Company or any other Subsidiary of Company, except in
each case (a) as provided in this Agreement, (b) as to transfers of assets, as
may be provided in an agreement with respect to a sale of such assets and (c) as
required by law.

 

7.2                               Acquisitions.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person except Company or any of its
Subsidiaries may acquire, in a single transaction or series of related
transactions (a) all or substantially all of the assets or a majority of the
outstanding Securities entitled to vote in an election of members of the
Governing Body of a Person or (b) any division, line of business or other
business unit of a Person (such Person or such division, line of business or
other business unit of such Person being referred to herein as the “Target”), in
each case that is a type of business (or assets used in a type of business)
permitted to be engaged in by Company and its Subsidiaries pursuant to
subsection 7.7, so long as (1) no Event of Default or Potential Event of Default
shall then exist or would exist after giving effect thereto and (2) after giving
effect to such acquisition and any financing thereof on a pro forma basis as if
such acquisition had been completed on the first day of the four Fiscal Quarter
period ending on the last day of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to subsection 6.1(ii) (such
last day, the “test date”), Company and its Subsidiaries would have been in
compliance with each of the financial covenants set forth in subsection 7.4.

 

74

--------------------------------------------------------------------------------


 

7.3                               Restricted Junior Payments.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment so long as any Event of Default or Potential Event of Default
shall have occurred and be continuing or shall be caused thereby.

 

7.4                               Financial Covenants.

 

A.                                    Maximum Leverage Ratio.  Company shall not
permit the Consolidated Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter to exceed 40%.

 

B.                                    Consolidated Net Worth.  Company shall
maintain a Consolidated Net Worth at all times equal to at least $6,891,000,000.

 

7.5                               Restriction on Fundamental Changes; Asset
Sales.

 

Company shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business, property or assets, whether now owned or hereafter acquired, except:

 

(i)                                     any Subsidiary of Company may be merged
with or into Company or any wholly-owned Subsidiary, or be liquidated, wound up
or dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Company or any wholly-owned Subsidiary; provided
that, in the case of such a merger, Company or such wholly-owned Subsidiary
shall be the continuing or surviving Person;

 

(ii)                                  any Person may be merged with or into
Company or any Subsidiary if the acquisition of the Capital Stock of such Person
by Company or such Subsidiary would have been permitted pursuant to subsection
7.2; provided that (a) in the case of Company, Company shall be the continuing
or surviving Person, (b) if a Subsidiary is not the surviving or continuing
Person, the surviving Person becomes a Subsidiary and (c) no Potential Event of
Default or Event of Default shall have occurred or be continuing after giving
effect thereto; and

 

(iii)                               Company may or may cause any Subsidiary to
sell the Capital Stock of any Subsidiary or to sell all or substantially all of
a Subsidiary’s assets, other than in each case a Significant Subsidiary.

 

7.6                               Transactions with Affiliates.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) of any kind with any Affiliate of Company, whether or not in the
ordinary course of business, other than on fair and reasonable

 

75

--------------------------------------------------------------------------------


 

terms substantially as favorable to Company or such Subsidiary as would be
obtainable by Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction will not apply to transactions between or among Company
and any of its wholly-owned Subsidiaries or between and among any wholly-owned
Subsidiaries.

 

7.7                               Conduct of Business.

 

From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, engage in any businesses that are material to Company and
its Subsidiaries, taken as a whole, other than the businesses engaged in by
Company and its Subsidiaries on the Closing Date and businesses reasonably
related thereto.

 

Section 8.                                          EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1                               Failure to Make Payments When Due.

 

Failure by Company to pay any principal of any Loan when due, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; failure by Company to pay when due any amount payable
to an Issuing Lender in reimbursement of any drawing under a Letter of Credit;
or failure by Company to pay any interest on any Loan or any fee or any other
amount due under this Agreement within five Business Days after the date due; or

 

8.2                               Default in Other Agreements.

 

(i)                                     Failure of Company or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Material Indebtedness, in each case
beyond the end of any grace period provided therefor; or

 

(ii)                                  breach or default by Company or any of its
Subsidiaries with respect to any other material term of (a) one or more items of
Material Indebtedness or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Material Indebtedness, if the effect of
such breach or default is to cause, or to permit the holder or holders of that
Material Indebtedness (or a trustee on behalf of such holder or holders) to
cause, that Material Indebtedness to become or be declared due and payable prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be (with all notices provided for therein having been given and all
grace periods provided for therein having lapsed, such that no further notice or
passage of time is required in order for such holders or such trustee to
exercise such right, other than notice of their or its election to exercise such
right); or

 

76

--------------------------------------------------------------------------------


 

8.3                               Breach of Certain Covenants.

 

Failure of Company to perform or comply with any term or condition contained in
subsections 2.5, 2.12, 6.1(i), 6.2 or Section 7 (other than (x) subsection 7.1A,
7.6 or 7.7, to the extent such failure to comply therewith relates solely to a
breach by a Subsidiary of Company which is not a Significant Subsidiary, and
(y) subsection 7.1B, to the extent such failure to comply therewith relates
solely to an agreement entered into by a Subsidiary of Company which is not a
Significant Subsidiary) of this Agreement; or

 

8.4                               Breach of Warranty.

 

Any representation, warranty or certification made by Company in any Loan
Document or in any certificate at any time given by Company in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect on the date as of which made; or

 

8.5                               Other Defaults Under Loan Documents.

 

Company shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to or covered in any other subsection of this Section 8, and
such default shall not have been remedied or waived within 30 days after receipt
by Company of notice from Administrative Agent or any Lender of such default; or

 

8.6                               Involuntary Bankruptcy; Appointment of
Receiver, etc.

 

(i)                                     A court having jurisdiction in the
premises shall enter a decree or order for relief in respect of Company or any
of its Subsidiaries in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order shall remain unstayed for a period of 60 days; or
any other similar relief shall be granted under any applicable federal or state
law and shall remain unstayed for a period of 60 days; or

 

(ii)                                  an involuntary case shall be commenced
against Company or any of its Subsidiaries under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, conservator,
custodian or other officer having similar powers over Company or any of its
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or any of its Subsidiaries for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of Company or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for 60 days unless dismissed, bonded or
discharged; or

 

77

--------------------------------------------------------------------------------


 

8.7                               Voluntary Bankruptcy; Appointment of
Receiver, etc.

 

(i)                                     Company or any of its Subsidiaries shall
have an order for relief entered with respect to it or commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Company or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or

 

(ii)                                  Company or any of its Subsidiaries shall
be unable, or shall fail generally, or shall admit in writing its inability, to
pay its debts as such debts become due; or the Governing Body of Company or any
of its Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or

 

8.8                               Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
in the aggregate at any time an amount in excess of $50,000,000 to the extent
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage, shall be entered or filed against
Company or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than five days prior to the date of any proposed sale
thereunder); or

 

8.9                               Dissolution.

 

Any order, judgment or decree shall be entered against Company or any of its
Subsidiaries decreeing the dissolution or split up of Company or that Subsidiary
and such order shall remain undischarged or unstayed for a period in excess of
60 days; or

 

8.10                        Employee Benefit Plans.

 

There shall occur one or more ERISA Events that individually or in the aggregate
result in or would reasonably be expected to result in liability of Company in
excess of $50,000,000; or there shall exist an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the
aggregate for all Pension Plans to which Company or any of its Subsidiaries has
contributed or may be required to contribute (excluding for purposes of such
computation any Pension Plans with respect to which assets exceed benefit
liabilities), which would reasonably be expected to result in a Material Adverse
Effect; or

 

8.11                        Change in Control.

 

A Change in Control shall have occurred; or

 

78

--------------------------------------------------------------------------------


 

8.12                        Licensing.

 

Any License of any Regulated Subsidiary (a) shall be revoked by the Government
Authority which issued such License, or any action (administrative or judicial)
to revoke a License shall have been commenced against any Regulated Subsidiary
and shall not have been dismissed within 180 days after the commencement
thereof, (b) shall be suspended by such Government Authority for a period in
excess of thirty (30) days or (c) shall not be reissued or renewed by such
Government Authority upon the expiration thereof following application for such
reissuance or renewal by any Regulated Subsidiary, in each case to the extent
such revocation, action, suspension, nonreissuance or nonrenewal would
reasonably be expected to have a Material Adverse Effect; or

 

8.13                        Certain Proceedings.

 

Any Regulated Subsidiary shall become subject to any conservation,
rehabilitation or liquidation order, directive or mandate issued by any
Government Authority or any Regulated Subsidiary shall become subject to any
other directive or mandate issued by any Government Authority which would
reasonably be expected to have a Material Adverse Effect and which is not stayed
within ten (10) days; or

 

8.14                        Invalidity of Loan Documents; Repudiation of
Obligations.

 

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, or
(ii) Company shall contest the validity or enforceability of any Loan Document
or any provision thereof in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document or any provision thereof:

 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Company, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall

 

79

--------------------------------------------------------------------------------


 

not affect in any way the obligations of Lenders under subsection 3.3C(i) or the
obligations of Lenders to purchase assignments of any unpaid Swing Line Loans as
provided in subsection 2.1A(ii).

 

Notwithstanding anything contained in the preceding paragraph, if at any time
within 60 days after an acceleration of the Loans pursuant to clause (ii) of
such paragraph Company shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than as a result of
such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.6, then Requisite Lenders, by written notice to Company, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Potential Event of
Default or impair any right consequent thereon.  The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit Company, and such provisions shall not at any time be construed so as
to grant Company the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Administrative Agent or Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met.

 

Section 9.                                          ADMINISTRATIVE AGENT

 

9.1                               Appointment.

 

A.                                    Appointment of Administrative Agent. 
Wells Fargo is hereby appointed Administrative Agent hereunder and under the
other Loan Documents.  Each Lender hereby authorizes Administrative Agent to act
as its agent in accordance with the terms of this Agreement and the other Loan
Documents.  Wells Fargo agrees to act upon the express conditions contained in
this Agreement and the other Loan Documents, as applicable.  The provisions of
this Section 9 are solely for the benefit of Agents and Lenders and none of
Company or any of its Subsidiaries shall have rights as a third party
beneficiary of any of the provisions thereof.  In performing its functions and
duties under this Agreement, Administrative Agent (other than as provided in
subsection 2.1D) shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Company or any of its Subsidiaries.

 

9.2                               Powers and Duties; General Immunity.

 

A.                                    Powers; Duties Specified.  Each Lender
irrevocably authorizes Administrative Agent to take such action on such Lender’s
behalf and to exercise such powers, rights and remedies hereunder and under the
other Loan Documents as are specifically delegated or granted to Administrative
Agent by the terms hereof and thereof, together with such powers, rights and
remedies as are reasonably incidental thereto.  Administrative Agent shall have
only those duties and responsibilities that are expressly specified in this
Agreement and the other Loan Documents.  Administrative Agent may exercise such
powers, rights and remedies and

 

80

--------------------------------------------------------------------------------


 

perform such duties by or through its agents or employees.  Administrative Agent
shall not have, by reason of this Agreement or any of the other Loan Documents,
a fiduciary relationship in respect of any Lender or Company; and nothing in
this Agreement or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon Administrative Agent any
obligations in respect of this Agreement or any of the other Loan Documents
except as expressly set forth herein or therein.

 

B.                                    No Responsibility for Certain Matters.  No
Agent shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any other Loan Document or for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by such Agent to Lenders
or by or on behalf of Company to such Agent or any Lender in connection with the
Loan Documents and the transactions contemplated thereby or for the financial
condition or business affairs of Company or any other Person liable for the
payment of any Obligations, nor shall such Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or the use of the Letters of Credit or
as to the existence or possible existence of any Event of Default or Potential
Event of Default.  Anything contained in this Agreement to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.

 

C.                                    Exculpatory Provisions.  No Agent or any
of its officers, directors, employees or agents shall be liable to Lenders for
any action taken or omitted by such Agent under or in connection with any of the
Loan Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct.  An Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
with this Agreement or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions;
provided that no Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law.  Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication (including any electronic
message, Internet or intranet website posting or other distribution), instrument
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against an Agent as a result of such Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other

 

81

--------------------------------------------------------------------------------


 

Loan Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6).

 

D.                                    Agents Entitled to Act as Lender.  The
agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, an Agent in its individual
capacity as a Lender hereunder.  With respect to its participation in the Loans
and the Letters of Credit, an Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity.  An Agent
and its Affiliates may accept deposits from, lend money to, acquire equity
interests in and generally engage in any kind of commercial banking, investment
banking, trust, financial advisory or other business with Company or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Company for services in connection with
this Agreement and otherwise without having to account for the same to Lenders.

 

9.3                               Independent Investigation by Lenders; No
Responsibility For Appraisal of Creditworthiness.

 

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

9.4                               Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by Agents) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against an Agent or such other Person in exercising the powers, rights and
remedies of an Agent or performing duties of an Agent hereunder or under the
other Loan Documents or otherwise in its capacity as Agent in any way relating
to or arising out of this Agreement or the other Loan Documents; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of an Agent resulting solely from such Agent’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction.  If any indemnity furnished to an Agent or any other such Person
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such

 

82

--------------------------------------------------------------------------------


 

Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished.

 

9.5                               Resignation of Agents; Successor
Administrative Agent and Swing Line Lender.

 

A.                                    Resignation; Successor Administrative
Agent.  Any Agent may resign at any time by giving 30 days’ prior written notice
thereof to Lenders and Company.  Upon any such notice of resignation by
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Company, to appoint a successor Administrative Agent.  If no
such successor shall have been so appointed by Requisite Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, the retiring Administrative Agent may, on
behalf of Lenders, appoint a successor Administrative Agent.  If Administrative
Agent shall notify Lenders and Company that no Person has accepted such
appointment as successor Administrative Agent, such resignation shall
nonetheless become effective in accordance with Administrative Agent’s notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents, and (ii) all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by, to or through each Lender directly, until such time as
Requisite Lenders appoint a successor Administrative Agent in accordance with
this subsection 9.5A.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement (if not already discharged as set forth
above).  After any retiring Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under this Agreement.

 

B.                                    Successor Swing Line Lender.  Any
resignation of Administrative Agent pursuant to subsection 9.5A shall also
constitute the resignation of Wells Fargo or its successor as Swing Line Lender,
and any successor Administrative Agent appointed pursuant to subsection 9.5A
shall, upon its acceptance of such appointment, become the successor Swing Line
Lender for all purposes hereunder.  In such event (i) Company shall prepay any
outstanding Swing Line Loans made by the retiring Administrative Agent in its
capacity as Swing Line Lender, (ii) upon such prepayment, the retiring
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Company for cancellation, and (iii) if so requested by the
successor Administrative Agent and Swing Line Lender in accordance with
subsection 2.1E, Company shall issue a Swing Line Note to the successor
Administrative Agent and Swing Line Lender substantially in the form of
Exhibit V annexed hereto, in the amount of the Swing Line Loan Commitment then
in effect and with other appropriate insertions.

 

9.6                               Duties of Other Agents.

 

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all

 

83

--------------------------------------------------------------------------------


 

Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.

 

9.7                               Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 

(i)                                     to file and prove a claim for the whole
amount of principal and interest owing and unpaid in respect of the Loans and
any other Obligations that are owing and unpaid and to file such other papers or
documents as may be necessary or advisable in order to have the claims of
Lenders and Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders and Agents and their agents and
counsel and all other amounts due Lenders and Agents under subsections 2.3 and
10.2) allowed in such judicial proceeding, and

 

(ii)                                  to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.

 

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 10.                                   MISCELLANEOUS

 

10.1                        Successors and Assigns; Assignments and
Participations in Loans and Letters of Credit.

 

A.                                    General.  This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of
Lenders (it being understood that Lenders’ rights of assignment are subject to
the further provisions of this subsection 10.1).  Neither Company’s rights nor
obligations hereunder nor any interest therein may be assigned or delegated by
Company without the prior written consent of all Lenders (and any attempted
assignment or transfer by Company without such consent shall be null and void). 
No sale, assignment or transfer or participation of

 

84

--------------------------------------------------------------------------------


 

any obligations of a Lender in respect of a Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Revolving Loan Commitment
and the Revolving Loans of the Lender effecting such sale, assignment, transfer
or participation.  Anything contained herein to the contrary notwithstanding,
except as provided in subsection 2.1A(ii) and subsection 10.5, the Swing Line
Loan Commitment and the Swing Line Loans of Swing Line Lender may not be sold,
assigned or transferred as described below to any Person other than a successor
Administrative Agent and Swing Line Lender to the extent contemplated by
subsection 9.5.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Affiliates of each of Administrative Agent and Lenders
and Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

B.                                    Assignments.

 

(i)                                     Amounts and Terms of Assignments.  Any
Lender may assign to one or more Eligible Assignees all or any portion of its
rights and obligations under this Agreement; provided that (a) except in the
case of an assignment of the entire remaining amount of the assigning Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Revolving Loan Exposure of the assigning Lender and the assignee subject to each
such assignment shall not be less than $5,000,000, unless Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed),
provided that simultaneous assignments to or by two or more related Funds shall
be treated as one assignment for purposes of this clause (a), (b) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned and any assignment of all or any portion of
a Revolving Loan Commitment, Revolving Loan or Letter of Credit participation
shall be made only as an assignment of the same proportionate part of the
assigning Lender’s Revolving Loan Commitment, Revolving Loans and Letter of
Credit participations, (c) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not already be a Lender, shall deliver to Administrative Agent information
reasonably requested by Administrative Agent, including forms, certificates or
other information in compliance with subsection 2.7B(iv) and (d) except in the
case of an assignment to another Lender, an Affiliate of a Lender (provided that
such Affiliate has a long-term non-credit enhanced unsecured debt rating of at
least A- (in the case of S&P) or A3 (in the case of Moody’s)) or an Approved
Fund of a Lender, Administrative Agent and, if no Event of Default has occurred
and is continuing, Company, shall have consented thereto (which consent shall
not be unreasonably withheld or delayed).

 

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment

 

85

--------------------------------------------------------------------------------


 

Agreement, relinquish its rights (other than any rights which survive the
termination of this Agreement under subsection 10.9B) and be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto;
provided that, anything contained in any of the Loan Documents to the contrary
notwithstanding, if such Lender is an Issuing Lender such Lender shall continue
to have all rights and obligations of an Issuing Lender until the cancellation
or expiration of any Letters of Credit issued by it and the reimbursement of any
amounts drawn thereunder).  The assigning Lender shall, upon the effectiveness
of such assignment or as promptly thereafter as practicable, surrender its
Notes, if any, to Administrative Agent for cancellation, and thereupon new Notes
shall, if so requested by the assignee and/or the assigning Lender in accordance
with subsection 2.1E, be issued to the assignee and/or to the assigning Lender,
substantially in the form of Exhibit IV or Exhibit V annexed hereto, as the case
may be, with appropriate insertions, to reflect the amounts of the new
Commitments and/or outstanding Revolving Loans, as the case may be, of the
assignee and/or the assigning Lender.  Other than as provided in subsection
2.1A(ii) and subsection 10.5, any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
10.1B shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with subsection
10.1C.

 

(ii)                                  Acceptance by Administrative Agent;
Recordation in Register.  Upon its receipt of an Assignment Agreement executed
by an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with the processing and recordation fee referred to in
subsection 10.1B(i) and any forms, certificates or other evidence with respect
to United States federal income tax withholding matters that such assignee may
be required to deliver to Administrative Agent pursuant to subsection 2.7B(iv),
Administrative Agent shall, if Administrative Agent and Company have consented
to the assignment evidenced thereby (in each case to the extent such consent is
required pursuant to subsection 10.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of Administrative Agent to such assignment),
(b) record the information contained therein in the Register, and (c) give
prompt notice thereof to Company.  Administrative Agent shall maintain a copy of
each Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

 

C.                                    Participations.  Any Lender may, without
the consent of, or notice to, Company or Administrative Agent, sell
participations to one or more Persons (other than a natural Person or Company or
any of its Affiliates) in all or a portion of such Lender’s rights and/or
obligations under this Agreement; provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Company, Administrative Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such

 

86

--------------------------------------------------------------------------------


 

Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver directly affecting (i) subsection 2.4A(iii) or the
extension of the scheduled final maturity date of any Loan allocated to such
participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation.  Subject to the
further provisions of this subsection 10.1C, Company agrees that each
Participant shall be entitled to the benefits of subsections 2.6D and 2.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection 10.1B.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of subsection 10.4 as though it were a
Lender, provided such Participant agrees to be subject to subsection 10.5 as
though it were a Lender.  A Participant shall not be entitled to receive any
greater payment under subsections 2.6D and 2.7A than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant unless the sale of the participation to such Participant is made
with Company’s prior written consent.  No Participant shall be entitled to the
benefits of subsection 2.7 unless Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Company, to
comply with subsection 2.7B(iv) as though it were a Lender.

 

D.                                    Pledges and Assignments.  Any Lender may,
without the consent of Administrative Agent or Company, at any time pledge or
assign a security interest in all or any portion of its Loans, and the other
Obligations owed to such Lender, to secure obligations of such Lender, including
without limitation (A) any pledge or assignment to secure obligations to any
Federal Reserve Bank and (B) in the case of any Lender that is a Fund, any
pledge or assignment to any holders of obligations owed, or securities issued,
by such Lender including to any trustee for, or any other representative of,
such holders; provided that (i) no Lender shall be relieved of any of its
obligations hereunder as a result of any such assignment or pledge and (ii) in
no event shall any assignee or pledgee be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

E.                                      Information.  Each Lender may furnish
any information concerning Company and its Subsidiaries in the possession of
that Lender from time to time to pledgees under subsection 10.10D, assignees and
participants (including prospective assignees and participants), in each case
subject to subsection 10.18.

 

F.                                      Agreements of Lenders.  Each Lender
listed on the signature pages hereof hereby agrees, and each Lender that becomes
a party hereto pursuant to an Assignment Agreement shall be deemed to agree,
(i) that it is an Eligible Assignee described in clause (ii) of the definition
thereof; (ii) that it has experience and expertise in the making of or
purchasing loans such as the Loans; and (iii) that it will make or purchase
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Loans within the meaning of the Securities Act or
the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of this subsection 10.1, the disposition of such Loans
or any interests therein shall at all times remain within its exclusive
control).

 

10.2                        Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all reasonable and documented out-of-pocket
costs and

 

87

--------------------------------------------------------------------------------


 

expenses incurred by Administrative Agent and the Syndication Agent, including
reasonable and documented fees, expenses and disbursements of counsel to the
Agents, in connection with the negotiation, preparation, execution and
administration of the Loan Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Company; (ii) all other costs and expenses incurred by Administrative Agent and
the Syndication Agent in connection with the syndication of the Commitments;
(iii) all reasonable costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel) and reasonable fees, costs and
expenses of accountants, advisors and consultants, incurred by Administrative
Agent and its counsel at any time when an Event of Default has occurred and is
continuing, relating to efforts to evaluate or assess Company or any of its
Subsidiaries and its business or financial condition; and (iv) all reasonable
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel),  reasonable fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by Administrative
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from Company hereunder or under the other Loan Documents (including in
connection with the enforcement of the Loan Documents) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

 

10.3                        Indemnity.

 

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Administrative Agent and Lenders (including Issuing Lenders), and the
officers, directors, trustees, employees, agents, advisors and Affiliates of
Administrative Agent and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Company shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee as determined by a final judgment of a court of competent
jurisdiction.

 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make the Loans hereunder or the use or intended
use of the proceeds thereof or the issuance of Letters of Credit hereunder or
the use or intended use of any thereof, the failure of an Issuing Lender to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether

 

88

--------------------------------------------------------------------------------


 

rightful or wrongful, of any present or future de jure or de facto Government
Authority, or any enforcement of any of the Loan Documents).

 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

10.4                        Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, without notice to
Company or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, time or demand, provisional or final, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by that
Lender or any Affiliate of that Lender to or for the credit or the account of
Company and each of its Subsidiaries against and on account of the Obligations
of Company or any of its Subsidiaries to that Lender (or any Affiliate of that
Lender) or to any other Lender (or any Affiliate of any other Lender) under this
Agreement, the Letters of Credit and participations therein and the other Loan
Documents, including all claims of any nature or description arising out of or
connected with this Agreement, the Letters of Credit and participations therein
or any other Loan Document, irrespective of whether or not (i) that Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Section 8 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

10.5                        Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of

 

89

--------------------------------------------------------------------------------


 

such payment) of the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement or (2) any payment obtained by a Lender
as consideration for the assignment (other than an assignment pursuant to this
subsection 10.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsection 10.1B.  Company
expressly consents to the foregoing arrangement and agrees that any purchaser of
an assignment so purchased may exercise any and all rights of a Lender as to
such assignment as fully as if that Lender had complied with the provisions of
subsection 10.1B with respect to such assignment.  In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to enter into an Assignment Agreement at the request of a selling Lender
or a purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.

 

10.6                        Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Company therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that no such amendment, modification, termination, waiver or
consent shall, without the consent of:

 

(i)                                     each Lender with Obligations directly
affected (whose consent shall be sufficient for any such amendment,
modification, termination or waiver without the consent of Requisite Lenders)
(1) reduce or forgive the principal amount of any Loan, (2) postpone the
scheduled final maturity date of any Loan (but not the date of any scheduled
installment of principal), (3) postpone the date on which any interest or any
fees are payable, (4) decrease the interest rate borne by any Loan (other than
any waiver of any increase in the interest rate applicable to any of the Loans
pursuant to subsection 2.2E) or the amount of any fees payable hereunder (other
than any waiver of any increase in the fees applicable to Letters of Credit
pursuant to subsection 3.2 following an Event of Default), (5) reduce the amount
or postpone the due date of any amount payable in respect of any Letter of
Credit reimbursement obligation, (6) extend the expiration date of any Letter of
Credit beyond the Revolving Loan Commitment Termination Date, (7) except as
provided in subsection 2.11, extend the Revolving Commitment Termination Date or
the Term Loan Termination Date, (8) change in any manner the obligations of
Lenders relating to the purchase of participations in Letters of Credit or
(9) change in any manner the provisions of subsection 2.4B to provide that
Lenders will not share pro rata in reductions of the Revolving Loan Commitment
Amount;

 

(ii)                                  each Lender, (1) change in any manner the
definition of “Pro Rata Share” or the definition of “Requisite Lenders” (except
for any changes resulting solely from an increase in the aggregate amount of the
Commitments approved by Requisite Lenders),

 

90

--------------------------------------------------------------------------------


 

(2) change the provisions of subsection 2.4B(iii) to provide that Lenders will
not share pro rata in payments, (3) change in any manner any provision of this
Agreement that, by its terms, expressly requires the approval or concurrence of
all Lenders, (4) increase the maximum duration of Interest Periods permitted
hereunder, or (5) change in any manner or waive the provisions contained in
subsection 2.4A(iii), subsection 2.4C, subsection 8.1, subsection 10.5 or this
subsection 10.6.

 

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(ii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and of each Issuing Lender that has issued
an outstanding Letter of Credit or has not been reimbursed for a payment under a
Letter of Credit, (iv) of Section 9 or of any other provision of this Agreement
which, by its terms, expressly requires the approval or concurrence of
Administrative Agent shall be effective without the written concurrence of
Administrative Agent; and (v) that increases the amount of a Commitment of a
Lender shall be effective without the consent of such Lender.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Loan Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

10.7                        Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8                        Notices; Effectiveness of Signatures; Posting on
Electronic Delivery Systems.

 

A.                                    Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
telefacsimile in complete and legible form, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to

 

91

--------------------------------------------------------------------------------


 

Administrative Agent, Swing Line Lender and any Issuing Lender shall not be
effective until received.  For the purposes hereof, the address of Company,
Administrative Agent, Swing Line Lender and the Issuing Lender shall be as set
forth on Schedule 10.8 and the address of each other Lender shall be as set
forth on its Administrative Questionnaire or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent.  Electronic mail and Internet
and intranet websites may be used to distribute routine communications, such as
financial statements and other information as provided in subsection 6.1. 
Administrative Agent or Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

B.                                    Effectiveness of Signatures.  Loan
Documents and notices under the Loan Documents may be transmitted and/or signed
by telefacsimile and by signatures delivered in ‘PDF’ format by electronic mail;
provided, however, that after the Closing Date no signature with respect to any
notice, request, agreement, waiver, amendment or other document that is intended
to have a binding effect may be sent by electronic mail.  The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as an original copy with manual signatures and shall be
binding on Company, Agents and Lenders.  Administrative Agent may also require
that any such documents and signature be confirmed by a manually-signed copy
thereof; provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.

 

C.                                    Posting on Electronic Delivery Systems. 
Company acknowledges and agrees that (I) Administrative Agent may make any
material delivered by Company to Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to Company, any of its Subsidiaries, or
any other materials or matters relating to this Agreement, the Notes or any of
the transactions contemplated hereby (collectively, the “Communications”),
available to the Lenders by posting such notices on an electronic delivery
system (which may be provided by Administrative Agent, an Affiliate of
Administrative Agent, or any Person that is not an Affiliate of Administrative
Agent), such as IntraLinks, or a substantially similar electronic system (the
“Platform”) and (II) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Company or its securities) (each, a “Public Lender”).  Company acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution; provided that Administrative Agent agrees to use
reasonable efforts to require that any Lender with access to the Platform agrees
to keep the Communications confidential on substantially the same terms set
forth in subsection 10.18, (ii) the Platform is provided “as is” and “as
available” and (iii) neither Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform.  Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or

 

92

--------------------------------------------------------------------------------


 

liabilities that may be suffered or incurred in connection with the Platform. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by Administrative Agent or any of its Affiliates in connection
with the Platform.

 

Company hereby agrees that (w) all Communications that are to be made available
to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC”, Company shall be deemed to
have authorized Administrative Agent, any Issuing Lender and the Lenders to
treat such Communications as not containing any material non-public information
with respect to Company or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Communications constitute confidential information pursuant to subsection 10.18,
they shall be treated as set forth in such subsection); (y) all Communications
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”.

 

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement (pursuant to an Administrative
Questionnaire or otherwise), Administrative Agent in writing of such Lender’s
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address. 
Notwithstanding the foregoing, Company shall not be responsible for any failure
of the Platform or for the inability of any Lender to access any Communication
made available by Company to Administrative Agent in connection with the
Platform and in no event shall any such failure constitute an Event of Default
hereunder.

 

10.9                        Survival of Representations, Warranties and
Agreements.

 

A.                                    All representations, warranties and
agreements made herein shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit
hereunder.

 

B.                                    Notwithstanding anything in this Agreement
or implied by law to the contrary, the agreements of Company set forth in
subsections 2.6D, 2.7, 10.2, 10.3, 10.4, 10.16 and 10.17 and the agreements of
Lenders set forth in subsections 9.2C, 9.4, 10.5, 10.17 and 10.18 shall survive
the payment of the Loans, the cancellation or expiration of the Letters of
Credit and the reimbursement of any amounts drawn thereunder, and the
termination of this Agreement.

 

93

--------------------------------------------------------------------------------


 

10.10                 Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

10.11                 Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations.  To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

10.12                 Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13                 Obligations Several; Independent Nature of Lenders’
Rights; Damage Waiver.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to subsection 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or

 

94

--------------------------------------------------------------------------------


 

as a result of this Agreement (including, without limitation, subsection 2.1C
hereof), any other Loan Document, any transaction contemplated by the Loan
Documents, any Loan or the use of proceeds thereof.

 

10.14                 Applicable Law.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

10.15                 Construction of Agreement; Nature of Relationship.

 

Company acknowledges that (i) it has been represented by counsel in the
negotiation and documentation of the terms of this Agreement, (ii) it has had
full and fair opportunity to review and revise the terms of this Agreement,
(iii) this Agreement has been drafted jointly by the parties hereto, and
(iv) neither Administrative Agent nor any Lender or other Agent has any
fiduciary relationship with or duty to Company arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Administrative Agent, the other Agents and Lenders, on one hand, and
Company, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor.  Accordingly, each of the parties hereto acknowledges
and agrees that the terms of this Agreement shall not be construed against or in
favor of another party.

 

10.16                 Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

 

(I)                                    ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)                                WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)                            AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY
IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

95

--------------------------------------------------------------------------------


 

(IV)                           AGREES THAT THE PROVISIONS OF THIS
SUBSECTION 10.16 RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND
ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1402 OR OTHERWISE.

 

10.17                 Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SUBSECTION 10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS
OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

10.18                 Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature, it being
understood and agreed by Company that in any event a Lender may make disclosures
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, and legal counsel and other advisors who are engaged in
evaluating, approving, negotiating, structuring or administering this Agreement
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential on substantially the same terms as provided
herein), (b) to the extent requested by any Government Authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
subsection 10.18, to (i) any pledgee under subsection 10.10, any

 

96

--------------------------------------------------------------------------------


 

Eligible Assignee of or participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Company, (g) with the consent of Company, (h) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
subsection 10.18 or (ii) becomes available to Administrative Agent or any Lender
on a nonconfidential basis from a source other than Company or a party not known
by Administrative Agent or such Lender to be subject to similar confidentiality
restrictions or (i) to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates and that no written or oral communications from counsel to an Agent
and no information that is or is designated as privileged or as attorney work
product may be disclosed to any Person unless such Person is a Lender or a
Participant hereunder; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any Government Authority or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such Government Authority) for disclosure of any such non-public
information prior to disclosure of such information; and provided, further that
in no event shall any Lender be obligated or required to return any materials
furnished by Company or any of its Subsidiaries.  In addition, upon reasonable
advance notice to Company, Administrative Agent and Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders, and Administrative Agent or any
of its Affiliates may place customary “tombstone” advertisements relating hereto
in publications (including publications circulated in electronic form) of its
choice at its own expense (which shall be subject to review and comment by
Company prior to publication).

 

10.19                 Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

10.20                 USA Patriot Act.

 

Each Lender hereby notifies Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender to identify Company in
accordance with the Act.

 

97

--------------------------------------------------------------------------------


 

10.21                 Entire Agreement.

 

This Agreement, the Notes and the other Loan Documents referred to herein embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations and understandings, whether
written or oral, relating to the subject matter hereof and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto.  There are no unwritten oral
agreements among the parties hereto.

 

[Remainder of page intentionally left blank]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

 

 

 

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

By:

/s/ James Hamalainen

 

Title:

Treasurer

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

individually and as Administrative Agent

 

 

 

By:

/s/ Karen Hanke

 

Title:

Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., individually and as Syndication Agent

 

 

 

By:

/s/ Tiffany Burgess

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Melvin Jackson

 

Title:

Vice President

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

By:

/s/ Jay Chall

 

Title:

Director

 

 

 

 

By:

/s/ Kathrin Marti

 

Title:

Assistant Vice President

 

[Signature Page to Ameriprise Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Lawrence Karp

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ Alicia Borys

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

By:

/s/ Mark Walton

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Ryan Vetsch

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ David Hirsch

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

By:

/s/ Paulette J. Truman

 

Title:

Vice President

 

[Signature Page to Ameriprise Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

By:

/s/ Phil Truesdale

 

Title:

Managing Director

 

 

 

 

By:

/s/ Riad Jafarov

 

Title:

Vice President

 

 

 

 

 

 

 

SOCIETE GENERALE,

 

as a Lender

 

 

 

By:

/s/ William Aishton

 

Title:

Director

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

By:

/s/ Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

By:

/s/ April Varner-Nanton

 

Title:

Director

 

[Signature Page to Ameriprise Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

EXHIBITS

 

I

 

FORM OF NOTICE OF REVOLVING BORROWING

 

 

 

 

 

 

 

IA

 

FORM OF BID REQUEST

 

 

 

 

 

 

 

IB

 

FORM OF COMPETITIVE BID

 

 

 

 

 

 

 

II

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 

 

 

 

 

III

 

FORM OF REQUEST FOR ISSUANCE

 

 

 

 

 

 

 

IV

 

FORM OF REVOLVING NOTE

 

 

 

 

 

 

 

V

 

FORM OF SWING LINE NOTE

 

 

 

 

 

 

 

VI

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

 

 

 

 

VII

 

FORM OF ASSIGNMENT AGREEMENT

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] NOTICE OF REVOLVING BORROWING

 

Pursuant to that certain Credit Agreement dated as of September 30, 2010, as
amended, restated, supplemented or otherwise modified to the date hereof (said
Credit Agreement, as so amended, restated, supplemented or otherwise modified,
being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among AMERIPRISE
FINANCIAL, INC., a Delaware corporation (“Company”), the financial institutions
listed therein as Lenders (“Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (“Administrative Agent”), this represents
Company’s request to borrow as follows:

 

1.                                       Date of
borrowing:                              ,                    

 

2.                                       Amount of borrowing: 
$                        

 

3.                                       Lender(s):

 

o a.                        Lenders, in accordance with their applicable Pro
Rata Shares

 

o b.                       Swing Line Lender

 

4.                                       Type of Loans:

 

o a.                        Revolving Loans

 

o b.                       Swing Line Loan

 

5.                                       Interest rate option:

 

o a.                        Base Rate Loan(s)

 

o b.                       Eurodollar Rate Loans with an initial Interest Period
of                          month(s)

 

The proceeds of such Loans are to be deposited in Company’s account at
Administrative Agent or in such other account as may be designated by Company
from time to time.

 

The undersigned officer, to the best of his or her knowledge, and Company
certify that:

 

(i)                                     The representations and warranties
contained in the Credit Agreement (other than subsection 5.4) and the other Loan
Documents are true, correct and complete in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true,
correct and complete in all material respects on and as of such earlier date;
provided, that, if a representation and

 

I-1

--------------------------------------------------------------------------------


 

warranty is qualified as to materiality, with respect to such representation and
warranty the materiality qualifier set forth above shall be disregarded for
purposes of this condition; and

 

(ii)                                  No event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Potential Event of Default.

 

DATED:

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT IA

 

[FORM OF] BID REQUEST

 

Pursuant to that certain Credit Agreement dated as of September 30, 2010, as
amended, restated, supplemented or otherwise modified to the date hereof (said
Credit Agreement, as so amended, restated, supplemented or otherwise modified,
being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among AMERIPRISE
FINANCIAL, INC., a Delaware corporation (“Company”), the financial institutions
listed therein as Lenders (“Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (“Administrative Agent”), the Lenders are
invited to make Bid Loans:

 

1.                                       Date of
borrowing:                                                 ,                              

 

2.                                       Amount of borrowing: 
$                                                   

 

3.                                       Comprised of (select one):

 

o a.                        Bid Loans based on an Absolute Rate

 

o b.                       Bid Loans based on Eurodollar Rate

 

Bid Loan
No.

 

Interest Period
requested

 

Maximum principal
amount requested

1

 

                                 days/mos

 

$

 

2

 

                                 days/mos

 

$

 

3

 

                                 days/mos

 

$

 

 

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of subsection 2.1A(iii)(a) of the Credit Agreement.

 

Company authorizes Administrative Agent to deliver this Bid Request to the
Lenders.  Responses by the Lenders must be in substantially the form of
Exhibit IB to the Credit Agreement and must be received by Administrative Agent
by the time specified in subsection 2.1A(iii)(c) of the Credit Agreement for
submitting Competitive Bids.

 

DATED:

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

IA-1

--------------------------------------------------------------------------------


 

EXHIBIT IB

 

[FORM OF] COMPETITIVE BID

 

Reference is made to that certain Credit Agreement dated as of September 30,
2010, as amended, restated, supplemented or otherwise modified to the date
hereof (said Credit Agreement, as so amended, restated, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), the financial
institutions listed therein as Lenders (“Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”).

 

In response to the Bid Request dated                         , the undersigned
offers to make the following Bid Loan(s):

 

1.                                       Date of
borrowing:                                            ,                              

 

2.                                       Amount of borrowing: 
$                                        

 

3.                                       Comprised of:

 

Bid Loan No.

 

Interest Period
offered

 

Bid Maximum

 

Absolute Rate
Bid
or Eurodollar
Margin Bid*

 

1

 

                          days/mos

 

$

 

 

(- +)                                 

%

2

 

                          days/mos

 

$

 

 

(- +)                                 

%

3

 

                          days/mos

 

$

 

 

(- +)                                 

%

 

--------------------------------------------------------------------------------

* Expressed in multiples of 1/100th of a basis point.

 

 

IB-1

--------------------------------------------------------------------------------


 

Contact Person:

                                             

 

Telephone:

                                          .

 

 

 

[LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

************************************************************************************************************

 

THIS SECTION IS TO BE COMPLETED BY COMPANY IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID:

 

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

 

Principal Amount Accepted

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

DATED:

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

IB-2

--------------------------------------------------------------------------------


 

EXHIBIT II

 

[FORM OF] NOTICE OF CONVERSION/CONTINUATION

 

Pursuant to that certain Credit Agreement dated as of September 30, 2010, as
amended, restated, supplemented or otherwise modified to the date hereof (said
Credit Agreement, as so amended, restated, supplemented or otherwise modified,
being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among AMERIPRISE
FINANCIAL, INC., a Delaware corporation (“Company”), the financial institutions
listed therein as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”), this represents Company’s request
to convert or continue Loans as follows:

 

1.                                       Date of conversion/continuation: 
                                    ,                       

 

2.                                       Amount of Loans being
converted/continued:

$                                                    

 

3.                                       Nature of conversion/continuation:

 

o a.                        Conversion of Base Rate Loans to Eurodollar Rate
Loans

 

o b.                       Conversion of Eurodollar Rate Loans to Base Rate
Loans

 

o c.                        Continuation of Eurodollar Rate Loans as such

 

4.                                       If Loans are being continued as or
converted to Eurodollar Rate Loans, the duration of the new Interest Period that
commences on the conversion/ continuation date:                                
month(s)

 

In the case of a conversion to or continuation of Eurodollar Rate Loans, the
undersigned officer, to the best of his or her knowledge, and Company certifies
that no Event of Default or Potential Event of Default has occurred and is
continuing under the Credit Agreement.

 

DATED:

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

II-1

--------------------------------------------------------------------------------


 

EXHIBIT III

 

[FORM OF] REQUEST FOR ISSUANCE

 

Pursuant to that certain Credit Agreement dated as of September 30, 2010, as
amended, restated, supplemented or otherwise modified to the date hereof (said
Credit Agreement, as so amended, restated, supplemented or otherwise modified,
being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among AMERIPRISE
FINANCIAL, INC., a Delaware corporation (“Company”), the financial institutions
listed therein as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”), this represents Company’s request
for the issuance of a Letter of Credit by Administrative Agent as follows:

 

1.                                       Issuing Lender:            
Administrative Agent

 

[                                                                  ]

 

2.                                       Date of issuance of Letter of Credit: 
                                ,                         

 

3.                                       Face amount of Letter of Credit: 
$                                                          

 

4.                                       Expiration date of Letter of Credit: 
                                ,                            

 

5.                                       Name and address of beneficiary:

 

                                                                                                              

                                                                                                              

                                                                                                              

                                                                                                              

 

6.                                       Attached hereto is:

 

o                                    the verbatim text of such proposed Letter
of Credit

 

o                                    a description of the proposed terms and
conditions of such Letter of Credit, including a precise description of any
documents to be presented by the beneficiary which, if presented by the
beneficiary prior to the expiration date of such Letter of Credit, would require
the Issuing Lender to make payment under such Letter of Credit.

 

The undersigned officer, to the best of his or her knowledge, and Company
certify that:

 

(i)                                     The representations and warranties
contained in the Credit Agreement (other than subsection 5.4) and the other Loan
Documents are true, correct and complete in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true,
correct and complete in

 

III-1

--------------------------------------------------------------------------------


 

all material respects on and as of such earlier date; provided, that, if a
representation and warranty is qualified as to materiality, with respect to such
representation and warranty the materiality qualifier set forth above shall be
disregarded for purposes of this condition; and

 

(ii)                                  No event has occurred and is continuing or
would result from the issuance of the Letter of Credit contemplated hereby that
would constitute an Event of Default or a Potential Event of Default.

 

DATED:

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

III-2

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

[FORM OF] REVOLVING NOTE

 

AMERIPRISE FINANCIAL, INC.

 

$                                          (1)

 

                                          (2)

 

 

[Issuance date]

 

FOR VALUE RECEIVED, AMERIPRISE FINANCIAL, INC., a Delaware corporation
(“Company”), promises to pay to                                  (3) (“Payee”)
or its registered assigns, the lesser of
(x)                                (4) ($[                                (1)])
and (y) the unpaid principal amount of all advances made by Payee to Company as
Revolving Loans under the Credit Agreement referred to below.  The principal
amount of this Note shall be payable on the dates and in the amounts specified
in the Credit Agreement.

 

Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
September 30, 2010 by and among Company, the financial institutions listed
therein as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent (said Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined).

 

This Note is one of Company’s “Revolving Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Revolving Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement.  Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Credit Agreement, Company and Administrative Agent shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loans evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal of or
interest on this Note.

 

--------------------------------------------------------------------------------

(1)          Insert amount of Lender’s Revolving Loan Commitment in numbers.

(2)          Insert place of delivery of Note.

(3)          Insert Lender’s name in capital letters.

(4)          Insert amount of Lender’s Revolving Loan Commitment in words.

 

IV-1

--------------------------------------------------------------------------------


 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed herein and in
the Credit Agreement.

 

Company promises to pay all costs and expenses, including reasonable and
documented attorneys’ fees, all as provided in the Credit Agreement, incurred in
the collection and enforcement of this Note.  Company and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank.]

 

IV-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

IV-3

--------------------------------------------------------------------------------


 

TRANSACTIONS

ON

REVOLVING NOTE

 

Date

 

Type of
Loan Made
This Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV-4

--------------------------------------------------------------------------------


 

EXHIBIT V

 

[FORM OF] SWING LINE NOTE

 

AMERIPRISE FINANCIAL, INC.

 

$                                          (1)

 

                                          (2)

 

 

[Issuance date]

 

FOR VALUE RECEIVED, AMERIPRISE FINANCIAL, INC., a Delaware corporation
(“Company”), promises to pay to                                  (“Payee”) or
its registered assigns, the lesser of 
(x)                                (3) ($[                                (1)])
and (y) the unpaid principal amount of all advances made by Payee to Company as
Swing Line Loans under the Credit Agreement referred to below.  The principal
amount of this Note shall be payable on the dates and in the amounts specified
in the Credit Agreement.

 

Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
September 30, 2010 by and among Company, the financial institutions listed
therein as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent (said Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined).

 

This Note is Company’s “Swing Line Note” and is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Swing Line
Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE

 

--------------------------------------------------------------------------------

(1)          Insert amount of Swing Line Lender’s Swing Line Commitment in
numbers.

(2)          Insert place of delivery of Note.

(3)          Insert amount of Swing Line Lender’s Swing Line Commitment in
words.

 

V-1

--------------------------------------------------------------------------------


 

CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed herein and in
the Credit Agreement.

 

Company promises to pay all costs and expenses, including reasonable and
documented attorneys’ fees, all as provided in the Credit Agreement, incurred in
the collection and enforcement of this Note.  Company and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
and notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank.]

 

V-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

V-3

--------------------------------------------------------------------------------


 

TRANSACTIONS

ON

SWING LINE NOTE

 

Date

 

Amount of
Loan Made
This Date

 

Amount of
Principal Paid
This Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V-4

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

[FORM OF] COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(1)           We are the duly elected [Title] and [Title] of Ameriprise
Financial, Inc., a Delaware corporation (“Company”);

 

(2)           We have reviewed the terms of that certain Credit Agreement dated
as of September 30, 2010, as amended, restated, supplemented or otherwise
modified to the date hereof (said Credit Agreement, as so amended, restated,
supplemented or otherwise modified, being the “Credit Agreement”, the terms
defined therein and not otherwise defined in this Certificate (including
Attachment No. 1 annexed hereto and made a part hereof) being used in this
Certificate as therein defined), by and among Company, the financial
institutions listed therein as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent, and we have made, or have caused to be
made under our supervision, a review in reasonable detail of the transactions
and condition of Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

(3)           The examination described in paragraph (2) above did not disclose,
and we have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or Potential Event of Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate [, except as set forth below].

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
Company has taken, is taking, or proposes to take with respect to each such
condition or event:

 

                                                                                                                                                                                                        ].

 

VI-1

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this                      day of                      ,           
pursuant to subsection 6.1(iv) of the Credit Agreement.

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Title:

 

 

VI-2

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1
TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                         ,          and pertains to the period from
                        ,          to                         ,         . 
Subsection references herein relate to subsections of the Credit Agreement.

 

A.

 

Minimum Consolidated Net Worth (as of                           ,         )

 

 

 

 

 

1.

Total Equity:

 

$

                            

 

 

 

2.

Shareholder’s Equity of VIEs:

 

$

                            

 

 

 

3.

Appropriated Retained Earnings of VIEs:

 

$

                            

 

 

 

4.

Unrealized Gain/Loss in AOCI:

 

$

                            

 

 

 

5.

Consolidated Net Worth (1-2-3-4):

 

$

                            

 

 

 

6.

Minimum amount permitted under subsection 7.4B:

 

$

6,891,000,000

 

 

 

Compliance (Yes/No)

 

                            

 

 

B.

 

Maximum Leverage Ratio (as of                           ,         )

 

 

 

 

 

7.

Indebtedness of Company and its Subsidiaries:

 

$

                            

 

 

 

8.

Repo Agreements:

 

$

                            

 

 

 

9.

FHLB Obligations:

 

$

                            

 

 

 

10.

Recourse Indebtedness of VIEs::

 

$

                            

 

 

 

11.

Consolidated Total Debt (7-8-9+10):

 

$

                            

 

 

 

12.

Consolidated Total Capitalization (5+11):

 

$

                            

 

 

 

13.

Consolidated Leverage Ratio (11/12):

 

 

%

 

 

14.

Maximum Consolidated Leverage Ratio permitted under subsection 7.4A:

 

40

%

 

 

Compliance (Yes/No)

 

 

 

 

VI-3

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

                                                            

 

 

 

 

 

2.

 

Assignee:

 

                                                            [and is an
Affiliate/Approved Fund(8)]

 

 

 

 

 

3.

 

Company:

 

Ameriprise Financial, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement

 

Credit Agreement dated as of September 30, 2010 among Company, the Lenders
parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------

(8)          Select as applicable.

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans(9)

 

Revolving Loan Commitment

 

$

                          

 

$

                          

 

                          

%

 

Effective Date:                                  , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

Consented to and Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:]

 

AMERIPRISE FINANCIAL, INC.

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(9)          Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

AMERIPRISE FINANCIAL, INC.

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively the
“Loan Documents”), or any collateral thereunder, (iii) the financial condition
of Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to subsection 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the

 

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.(10)

 

3.             General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

--------------------------------------------------------------------------------

(10)    Administrative Agent should consider whether this method conforms to its
systems.  In some circumstances, the following alternative language may be
appropriate:  “From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

SIGNIFICANT SUBSIDIARIES

 

Subsidiary Name

 

Jurisdiction of
Incorporation

 

 

 

Ameriprise Bank, FSB

 

New York

Ameriprise Certificate Company

 

Delaware

AMPF Holding Corporation

 

Michigan

American Enterprise Investment Services Inc.

 

Minnesota

Ameriprise Financial Services, Inc.

 

Delaware

IDS Property Casualty Insurance Company

 

Wisconsin

Columbia Management Investment Advisors, LLC

 

Minnesota

RiverSource Life Insurance Company

 

Minnesota

RiverSource Life Insurance Co. of New York

 

New York

Threadneedle Asset Management Holdings Sarl

 

Luxembourg

TAM UK Holdings Limited

 

United Kingdom

Threadneedle Pensions Ltd.

 

United Kingdom

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

EXISTING LETTERS OF CREDIT

 

Wells Fargo LC Ref. #

 

Amount

 

Expiry Date

 

Beneficiary

NZS560502

 

$

500,000

 

09/25/2011

 

Various AIG insurance subsidiaries

NZS583227

 

$

950,000

 

10/31/2010

 

Sentry Insurance

NZS568906

 

$

300,000

 

04/10/2011

 

Travelers Indemnity Co.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

 

 

Commitment/Pro Rata Share

 

Lender

 

$

 

%

 

Wells Fargo Bank, National Association

 

$

62,500,000

 

12.5

%

Bank of America, N.A.

 

62,500,000

 

12.5

%

JPMorgan Chase Bank, N.A.

 

45,000,000

 

9.0

%

Credit Suisse AG, Cayman Islands Branch

 

45,000,000

 

9.0

%

HSBC Bank USA, National Association

 

45,000,000

 

9.0

%

Barclays Bank PLC

 

35,000,000

 

7.0

%

Goldman Sachs Bank USA

 

35,000,000

 

7.0

%

Morgan Stanley Bank, N.A.

 

35,000,000

 

7.0

%

U.S. Bank National Association

 

35,000,000

 

7.0

%

The Bank of New York Mellon

 

25,000,000

 

5.0

%

BNP Paribas

 

25,000,000

 

5.0

%

Societe Generale

 

25,000,000

 

5.0

%

UBS Loan Finance LLC

 

25,000,000

 

5.0

%

Total

 

$

500,000,000

 

100.0

%

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

LITIGATION

 

John E. Gallus et al. v. American Express Financial Corp. and American Express
Financial Advisors Inc.

 

The above-referenced case was filed in 2004 in the United States District Court
for the District of Arizona and later transferred to the United States District
Court for the District of Minnesota. The plaintiffs alleged that they were
investors in several of the Company’s mutual funds and they purported to bring
the action derivatively on behalf of those funds under the Investment Company
Act of 1940 (the ‘40 Act). The plaintiffs alleged that fees paid to the
defendants by the funds for investment advisory and administrative services were
excessive and sought unspecified damages, including disgorgement of the
allegedly excessive fees paid plus interest and other costs. On July 6, 2007,
the Court granted the Company’s motion for summary judgment, dismissing all
claims with prejudice. Plaintiffs appealed the Court’s decision, and on April 8,
2009, the U.S. Court of Appeals for the Eighth Circuit reversed the district
court’s decision, and remanded the case for further proceedings. The Company
filed with the United States Supreme Court a Petition for Writ of Certiorari to
review the judgment of the Court of Appeals in this case in light of the Supreme
Court’s anticipated review, of a similar excessive fee case captioned Jones v.
Harris Associates. On March 30, 2010, the Supreme Court issued its ruling in
Jones v. Harris Associates, and on April 5, 2010, the Supreme Court vacated the
Eighth Circuit’s decision in this case and remanded it to the Eighth Circuit for
further consideration in light of the Supreme Court’s decision in Jones v.
Harris Associates. On June 4, 2010, the Eighth Circuit remanded the case to the
district court for further consideration in light of the Supreme Court’s
decision in Jones v. Harris Associates. The district court has received briefs
and heard oral argument on the impact of the Jones v. Harris Associates
decision.  The district court plans to issue a decision in early- to
mid-November.

 

In re Medical Capital and Provident Shale

 

In July 2009, two issuers of private placement interests (Medical Capital
Holdings, Inc./Medical Capital Corporation and affiliated corporations and
Provident Shale Royalties, LLC and affiliated corporations) sold by the
Company’s subsidiary Securities America, Inc. (“SAI”) were placed into
receivership, which has resulted in the filing of several putative class action
lawsuits and numerous arbitrations naming both SAI and Ameriprise Financial as
well as related regulatory inquiries and actions. The putative class actions and
arbitrations generally allege violations of state and/or federal securities laws
in connection with SAI’s sales of these private placement interests. These
actions were commenced in September 2009 and thereafter, and seek unspecified
damages. On January 26, 2010, the Commonwealth of Massachusetts filed an
Administrative Complaint against SAI, and on February 16, 2010, SAI filed an
Answer. At this time, an Administrative Hearing in this matter has been
scheduled to commence on September 30, 2010. On June 22, 2010, the Liquidating
Trustee of the Provident Liquidating Trust filed an adversary action in the
Provident bankruptcy proceeding naming SAI on behalf of both the Provident
Liquidating Trust and a number of individual Provident investors who are

 

--------------------------------------------------------------------------------


 

alleged to have assigned their claims. The action by the Liquidating Trustee
generally alleges the same types of claims as are alleged in the class actions
as well as a claim under the Bankruptcy Code.

 

*   *   *

 

These legal and regulatory proceedings and disputes are subject to uncertainties
and, as such, the Company is unable to estimate the possible loss or range of
loss that may result.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

CERTAIN EXISTING LIENS

As of September 8, 2010

 

CERTAIN EXISTING LIENS

As of September 8, 2010

 

UCC Financing Statements filed against Company

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

General Electric Capital Corporation

 

52997824

 

09/28/05

 

True Lease: Precautionary filing to perfect Red Line Air, LLC’s interest in Gulf
Stream Model G-IV, FAA Reg No. 677RWand (2) Rolls Royce Engines, together with
all other property essential and appropriate to the operation of the Aircraft

Delaware Secretary of State

 

Pitney Bowes Credit Corporation

 

53093979

 

10/06/05

 

All equipment of whatever nature manufactured, sold, distributed or financed by
Pitney Bowes Inc. and all proceeds therefrom

Delaware Secretary of State

 

OCE Financial Services, Inc.

 

53699932

 

12/01/05

 

The equipment covered under equipment purchase order #16782: Model VS76501 and
VS76502, together with all peripherals, accessions and attachments.
Precautionary filing in connection with a true lease

Delaware Secretary of State

 

US Bancorp

 

61289826

 

04/18/06

 

Lease #594716: Copiers

Delaware Secretary of State

 

OCE Financial Services, Inc.

 

63353489

 

09/28/06

 

The equipment covered under equipment purchase order #20215: Model VS76501 and
VS76502, together with all peripherals, accessions and attachments.
Precautionary filing in connection with a true lease

 

--------------------------------------------------------------------------------


 

Delaware Secretary of State

 

Pitney Bowes Global Financial Services, LLC

 

64230439

 

12/05/06

 

All equipment of whatever nature manufactured, sold, distributed or financed by
Pitney Bowes Inc. and all proceeds therefrom

Delaware Secretary of State

 

Banc of America Leasing & Capital, LLC

 

64280624

 

12/07/06

 

Pursuant to contract 004-2250999-000 (398027) 1 Ricoh Copier MPF2500SPF
L3665700820

Delaware Secretary of State

 

Banc of America Leasing & Capital, LLC

 

2007 0264324

 

01/22/07

 

Pursuant to contract 002-2260143-000 (398027) 1 Toshiba Copier Esudio 2021
CQJ616608

Delaware Secretary of State

 

NCR Corporation

 

2007 1293975

 

04/06/07

 

All products, including without limitations, equipment, components, software,
deliverables and supplies, whether now or hereafter acquired and all proceeds

Delaware Secretary of State

 

Cisco Systems Capital Corporation

 

2008 0364248

 

01/30/08

 

Lease: all right, title and interest, now existing and hereafter arising in and
to: all Equipment in connection with any Master Agmt; all insurance, warranty,
claims and rights to payment arising out of such Equipment; all books, records
and proceeds relating to the foregoing. Equipment shall be defined as routers,
router components, other computer networking and telecommunications equipment
and other equipment manufactured by Cisco Systems, Inc., together with all
software and substitutions. Some or all of the transactions that are subject to
this financing statement may be intended to be true leases, to which extent this
filings is intended as a precautionary filing

 

--------------------------------------------------------------------------------


 

Delaware Secretary of State

 

GreatAmerica Leasing Corporation

 

2009 3137244

 

09/30/09

 

Various Sharp copiers, printers, faxes and accessories and all products,
proceeds and attachments. Lease transaction.

Minnesota Secretary of State

 

OCE Financial Services, Inc.

 

200814097178

 

12/04/08

 

The equipment covered under trial agreement contract #75916: (7) Models together
with all peripherals, accessions and attachments. Precautionary filing in
connection with a true lease

Minnesota Secretary of State

 

OCE Financial Services, Inc.

 

200914511752

 

01/09/09

 

The equipment covered under equipment purchase order #38754: (1) Model together
with all peripherals, accessions and attachments. Precautionary filing in
connection with a true lease

Minnesota Secretary of State

 

Bennett Office Technologies Inc. and Heritage Bank N.A.

 

200915111422

 

02/26/09

 

Specific leased equipment

 

--------------------------------------------------------------------------------


 

UCC Financing Statements filed against Ameriprise Financial Services, Inc.

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

OCE North America, Inc.

 

62089837

 

06/19/06

 

The equipment covered under trial agreement #T513887 including (1) C-Twin and
Production Graphics upgrade to Oc&#233; VarioPrint 7650; and all accessions

Delaware Secretary of State

 

General Electric Capital Corporation

 

63653672

 

10/20/06

 

All Equipment, described herein or otherwise, leased to or financed under that
certain Snap Master Rental Schedule No. 7438274-028 including all accessories

Delaware Secretary of State

 

US Bancorp

 

64013660

 

11/16/06

 

Leased Aficio Copier

Delaware Secretary of State

 

US Bancorp

 

2007 4890058

 

12/28/07

 

Informational Filing: 1 PS 3; 1 PS 3

Delaware Secretary of State

 

Falcon Leasing, LLC

 

2008 0233013

 

01/18/08

 

Specific leased equipment

Delaware Secretary of State

 

General Electric Capital Corporation

 

2008 1362217

 

04/18/08

 

All Equipment, described herein or otherwise, leased to or financed under that
certain Purchase Order Only Deal No. 7438274-061 including all accessories

Delaware Secretary of State

 

General Electric Capital Corporation

 

2008 1733151

 

05/20/08

 

All Equipment, described herein or otherwise, leased to or financed under that
certain Purchase Order Only Deal No. 7438274-078 including all accessories

Delaware Secretary of State

 

US Bancorp

 

2008 2761359

 

08/13/08

 

Informational Filing: 1 C650 00H010001959

Delaware Secretary of State

 

US Express Leasing, Inc.

 

2008 3459896

 

10/14/08

 

All items of personal property leased pursuant to that certain Monthly Payment
Agmt dtd 9/22/08, together with all related software, all additions and any and
all substitutions. Sharp copiers

Delaware Secretary of State

 

US Bancorp

 

2008 4336135

 

12/31/08

 

Informational Filing: (4) IR C5185I

Delaware Secretary of State

 

US Bancorp

 

2009 0385093

 

02/04/09

 

Informational Filing: (2) 55PPM; (1) 45PPM

Delaware Secretary of State

 

Bankers Leasing Company

 

2010 1824758

 

05/25/10

 

Lease: 1 KM Bizhub B280 Color Copier with accessories

 

--------------------------------------------------------------------------------


 

UCC Financing Statements filed against J. & W. Seligman & Co. Incorporated

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

Canon Business Solutions-East, Inc.

 

53683985

 

11/30/05

 

Leased Canon Copiers and Faxes

Delaware Secretary of State

 

Canon Business Solutions-East, Inc.

 

61139278

 

04/05/06

 

Leased Canon Copiers

Delaware Secretary of State

 

Canon Business Solutions-East, Inc.

 

2007 1994093

 

05/29/07

 

Leased Canon Image Reader

Delaware Secretary of State

 

Canon Business Solutions-NorthEast, Inc.

 

2008 0001758

 

01/02/08

 

Specific leased equipment

Delaware Secretary of State

 

Dell Financial Services L.P.

 

2008 0782498

 

03/04/08

 

Leased computer equiment and peripherals pursuant to the Revolving Credit
Account dtd 2/29/08 and all right, title and interest in and to use any software
and services

Delaware Secretary of State

 

Canon Financial Services

 

2008 2828992

 

08/19/08

 

All equipment now or hereafter leased, sold or financed by Canon Financial, and
all general intangibles and accounts receivable with respect to said equipment
and all replacements

New York Secretary of State

 

Canon Financial Services

 

2006-06015535258

 

06/01/06

 

All equipment now or hereafter leased, sold or financed by Canon Financial, and
all general intangibles and accounts receivable with respect to said equipment
and all replacements

New York Secretary of State

 

Canon Financial Services

 

2008-01025005124

 

01/02/08

 

All equipment now or hereafter leased, sold or financed by Canon Financial, and
all general intangibles and accounts receivable with respect to said equipment
and all replacements

New York Secretary of State

 

Canon Financial Services

 

2008-03065249475

 

03/06/08

 

All equipment now or hereafter leased, sold or financed by Canon Financial, and
all general intangibles and accounts receivable with respect to said equipment
and all replacements

 

--------------------------------------------------------------------------------


 

State Tax Liens filed against RiverSource Life Insurance Co. of New York

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

New York Secretary of State

 

New York Department of State

 

E-015947383-W003-9

 

12/23/08

 

Tax Warrant Notice in the amount of $185,634.02; Vacate date 2/5/09

New York Secretary of State

 

New York Department of State

 

E-015947383-W004-4

 

03/16/10

 

Tax Warrant Notice in the amount of $5,325.20; Satisfied date 7/29/10

 

State Tax Liens filed against RiverSource Fund Distributors, Inc.

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

New York Secretary of State

 

New York Department of State

 

E-003529008-W003-3

 

01/27/10

 

Tax Warrant Notice in the amount of $329.87

New York County, New York

 

NY State Dept of Taxation and Finance

 

002654808-01

 

01/26/10

 

Tax Warrant Notice in the amount of $329.87

 

UCC Financing Statements filed against Securities America Financial Corporation

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Nebraska Secretary of State

 

National City Commercial Capital Company, LLC

 

9807336098-9

 

03/15/07

 

Leased Full License & Service

 

UCC Financing Statements filed against IDS Property Casualty Insurance Company

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Wisconsin Department of Financial Institutions

 

Associated Bank N.A., United Leasing Associates of America, Ltd.

 

60007649430

 

05/18/06

 

(1) Sharp AR-M550N Copier (Lease)

Wisconsin Department of Financial Institutions

 

Lakeland Bank, United Leasing Associates of America, Ltd.

 

60014426421

 

09/29/06

 

(1) Sharp AR-M550N Copier w/Scanner (Lease)

 

--------------------------------------------------------------------------------


 

Wisconsin Department of Financial Institutions

 

Associated Bank N.A., United Leasing Associates of America, Ltd.

 

80009516728

 

07/03/08

 

All equipment included in Lease dtd 6/27/08: (10) Sharp MX-M550N Copiers,
MX-NSX1 Network Scanner Expansion Kit, MX-PKX1 Postscript 3 Expansion Kit

Wisconsin Department of Financial Institutions

 

United Leasing Associated of America, Ltd.

 

90002080616

 

02/18/09

 

(2) Sharp MXM 550 Copiers, (1) Sharp MSM 350 Copier, (2) ARF-15 Finishers,
(1) ARFN-6 Finisher. Lease No. 40050109

Wisconsin Department of Financial Institutions

 

Associated Bank N.A., United Leasing Associates of America, Ltd.

 

90005295728

 

04/29/09

 

(2) Sharp MXM 550 Copiers, (1) Sharp MSM 350 Copier. Lease No. 40050109

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.8

 

NOTICE ADDRESSES

 

If to Company:

 

Ameriprise Financial, Inc.

73 Ameriprise Financial Center

Minneapolis, MN 55474

Attention: Daniel J. Murtha

Telephone:  612-671-1175

Facsimile:  612-337-6012

Email: daniel.j.murtha@ampf.com

 

with a copy to:

 

Ameriprise Financial, Inc.

1099 Ameriprise Financial Center

Minneapolis, MN 55474

Attention:  David H. Weiser, Esq.

Telephone:  612-671-1788

Facsimile:  612-678-0081

Email:  david.h.weiser@ampf.com

 

If to Administrative Agent, Swing Line Lender or Issuing Lender:

 

Wells Fargo Agency Services

201 Third Street, 11th Floor

MAC Mail A0187-110

San Francisco, CA 94103

Attention:  Debby Moore, Deal Administrator

Telephone:  415-477-5379

Facsimile:  415-546-6353

Email:  mooredj@wellsfargo.com

 

with a copy to:

 

Wells Fargo Corporate Banking

301 South College Street

Charlotte, NC  28288

Attention:  Karen Hanke, Director

Telephone:  704-374-3061

Facsimile:  704-715-1486

Email:  karen.hanke@wachovia.com

 

--------------------------------------------------------------------------------